AGREEMENT AND PLAN OF MERGER


This Agreement and Plan of Merger, dated as of April 1, 2011 (this “Agreement”),
is by and among MediSync BioServices, Inc., a Delaware corporation (“MediSync”),
Vyteris, Inc., a Nevada corporation (“Parent”) and VYHNSUB, INC., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”). Parent, Merger
Sub and MediSync are collectively referred to herein as the “Parties” and
individually as a “Party.”
 
RECITALS
 
WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, the Parties desire to effect the merger of Merger Sub with and into
MediSync, with MediSync continuing as the surviving corporation and wholly-owned
subsidiary of Parent (the “Merger”); and
 
WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with the Merger and to prescribe certain
conditions to the consummation of the Merger;
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the Parties, intending to be legally bound, hereby agree as
follows:
 
SECTION 1.  DEFINITIONS AND TERMS


1.1.        Definitions.  Except as otherwise defined in this Agreement or as
the context may otherwise require, the capitalized terms used in this Agreement
shall have the meanings ascribed to them in Appendix A attached hereto and
incorporated herein by reference.


1.2.        Usage.  As used in this Agreement, except to the extent that the
context otherwise requires:


(a)           when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated;
 
(b)           the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;
 
(c)           whenever the words “include,” “includes” or “including” (or
similar terms) are used in this Agreement, they are deemed to be followed by the
words “without limitation” unless preceded by a negative predicate;
 
MediSync-Vyteris Merger Agreement
 
 
 

--------------------------------------------------------------------------------

 

(d)           the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;
 
(e)           all terms defined in this Agreement have their defined meanings
when used in any certificate or other document made or delivered pursuant
hereto, unless otherwise defined therein;
 
(f)            the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;
 
(g)           if any action is to be taken by any Party hereto pursuant to this
Agreement on a day that is not a Business Day, such action shall be taken on the
next Business Day following such day; and
 
(h)           references to a Person are also to its permitted successors and
assigns.
 
SECTION 2. THE MERGER


2.1.        Merger. Upon the terms and subject to the conditions set forth in
this Agreement and in accordance with the Delaware General Corporation Law (the
“DGCL”), at the Effective Time, Merger Sub shall be merged with and into
MediSync, whereupon MediSync shall continue as the surviving corporation
(sometimes referred to herein as the “Surviving Corporation”) and as a
wholly-owned subsidiary of Parent, and the separate corporate existence of
Merger Sub shall cease.  Without limiting the generality of the foregoing, and
subject thereto, at the Effective Time, all of the assets, properties, rights,
privileges, immunities, powers and franchises of MediSync and Merger Sub shall
vest in the Surviving Corporation, and all debts, liabilities, duties and
obligations of MediSync and Merger Sub shall become the debts, liabilities,
duties and obligations of the Surviving Corporation.


2.2.        Closing and Effective Time.  Subject to the terms and conditions
hereof, the closing of the Merger (the “Closing”) shall take place at the
offices of Bryan Cave LLP, 1290 Avenue of the Americas, New York, New York, at
10:00 a.m. (New York, New York time) or at such other location as mutually
determined by Parent and MediSync no later than three (3) Business Days after
the satisfaction or, if permissible, waiver of all of the conditions set forth
in Section 8 (other than those conditions that by their nature are to be
fulfilled at the Closing, but subject to the fulfillment of such conditions).
The date upon which the Closing actually occurs is herein referred to as the
“Closing Date.” Subject to the provisions of this Agreement, on the Closing
Date, the Parties shall cause the Merger to be consummated by filing a
certificate of merger (the “Certificate of Merger”) with the Secretary of State
of the State of Delaware, in such form as required by, and executed in
accordance with, the relevant provisions of the DGCL (the date and time of the
acceptance of such filing, or such later date and time as may be specified in
the Certificate of Merger by mutual agreement of Parent and MediSync, referred
to herein as the “Effective Time”).

 
2

--------------------------------------------------------------------------------

 

2.3.        Certificate of Incorporation; By-laws. At the Effective Time and
without any further action on the part of the Parties hereto, (a) the
Certificate of Incorporation of the Surviving Corporation shall be amended to
read in its entirety to contain the provisions set forth in the Certificate of
Incorporation of Merger Sub in effect immediately prior to the Effective Time
(the “Surviving Corporation Certificate”), unless and until further amended as
provided by the Surviving Corporation Certificate or the DGCL, and (b) the
By-laws of the Surviving Corporation shall be amended to read in its entirety to
contain the provisions set forth in the By-laws of Merger Sub in effect
immediately prior to the Effective Time (the “Surviving Corporation By-laws”)
unless and until further altered, amended or repealed as provided by the
Surviving Corporation Certificate, the Surviving Corporation By-laws or the
DGCL.


2.4.        Officers and Directors. The officers and directors of Merger Sub
immediately prior to the Effective Time shall, from and after the Effective
Time, be the officers and directors of the Surviving Corporation until their
successors shall have been duly elected, appointed or qualified, or until their
death, resignation or removal in accordance with the Surviving Corporation
Certificate or Surviving Corporation By-laws or as otherwise provided.  


2.5.        Deliveries at Closing.  At the Closing, MediSync will deliver to
Parent the various certificates, instruments and documents referred to in
Section 8.1 below; Parent and Merger Sub will deliver to MediSync the various
certificates, instruments and documents referred to in Section 8.2 below;
MediSync will execute, acknowledge (if appropriate) and deliver to Parent such
documents as Parent, and its counsel, may reasonably request; Parent and Merger
Sub will execute, acknowledge (if appropriate) and deliver to MediSync such
documents as MediSync, and its counsel, reasonably may request; and Parent will
issue the Parent Common Stock, options and warrants in accordance with Section 3
below.


SECTION 3. EFFECT OF MERGER


3.1.        Stock and Debt Conversion; Cancellation. As of the Effective Time,
by virtue of the Merger and without any action on the part of MediSync, Parent
or Merger Sub:


(a)           Each share of MediSync Common Stock that is issued and outstanding
immediately prior to the Effective Time shall be converted into the right to
receive shares of Parent Common Stock as set forth in Schedule 3.1(a) hereto.
 
(b)           The MediSync Notes shall be converted into the right to receive
shares of Parent Common Stock as set forth in Schedule 3.1(b) hereto.  No
fractional shares of Parent Common Stock will be issued, and any right to
receive a fractional share will be rounded, in accordance with established
mathematical principles, to the nearest whole share of Parent Common Stock.  
 
(c)           The MediSync outstanding indebtedness described in Schedule 3.1(c)
shall be converted into the right to receive shares of Parent Common Stock as
set forth in Schedule 3.1(c).  No fractional shares of Parent Common Stock will
be issued, and any right to receive a fractional share will be rounded, in
accordance with established mathematical principles, to the nearest whole share
of Parent Common Stock.  
 
 
3

--------------------------------------------------------------------------------

 

(d)           Each share of Common Stock that is owned by MediSync as treasury
stock immediately prior to the Effective Time shall automatically be cancelled
and shall cease to exist, and no consideration shall be paid with respect
thereto.
 
(e)           Each share of common stock of Merger Sub issued and outstanding
immediately prior to the Effective Time shall be converted into one share of
common stock of the Surviving Corporation.
 
(f)           As of the Effective Time, the stock transfer books of MediSync
shall be closed.
 
3.2.        MediSync Warrants.  Prior to the Effective Time, MediSync shall take
all actions necessary and advisable to provide for the cancellation and
termination, effective as of the Effective Time, of all outstanding MediSync
Warrants.  At the Closing and effective as of the Effective Time, Parent shall
issue new warrants, in the form attached hereto as Exhibit A, for the purchase
of shares of Parent Common Stock as set forth in Schedule 3.2 hereto.


3.3.        MediSync Options.  Prior to the Effective Time, MediSync shall take
all actions necessary and advisable to provide for the cancellation and
termination, effective as of the Effective Time, of all outstanding MediSync
Options.  At the Closing and effective as of the Effective Time, Parent shall
issue new option awards, in the form attached hereto as Exhibit B, for the
purchase of shares of Parent Common Stock as set forth in Schedule 3.3 hereto.


3.4.        Surrender of Certificates and Notes.


(a)           At the Closing, each holder of MediSync Common Stock shall deliver
to Parent an executed letter of transmittal, in the form attached hereto
as Exhibit C (“Letter of Transmittal”), together with original certificates that
immediately prior to the Closing represented all of the MediSync Common Stock
then held by such holder, or a duly executed affidavit of lost certificate and
indemnity for the benefit of Parent Corporation for any certificate which has
been lost, stolen, seized or destroyed (the “MediSync Certificates”).  Upon the
surrender of the MediSync Certificates to Parent, such holder shall be entitled
to receive in exchange therefor shares of Parent Common Stock in accordance with
Section 3.1(a), and the MediSync Certificates so surrendered shall be forthwith
cancelled.
 
(b)           At the Closing, each holder of a MediSync Note shall deliver to
Parent for cancellation an executed Letter of Transmittal together with the
original MediSync Note(s) then held by such holder.  Upon the surrender of the
MediSync Notes, such holder shall be entitled to receive in exchange therefor
shares of Parent Common Stock in accordance with Section 3.1(b) and the MediSync
Notes so surrendered shall be forthwith cancelled.
 
 
4

--------------------------------------------------------------------------------

 

3.5.        Certain Adjustments.  If at any time during the period between the
date of this Agreement and the Effective Time, any change in the outstanding
shares of capital stock of Parent shall occur by reason of any reclassification,
recapitalization, stock split or combination, exchange, exchange or readjustment
of shares, or any similar transaction, or any stock dividend thereon with a
record date during such period, the shares of Parent Common Stock, and the
warrants and options for the purchase of Parent Common Stock, described in
Sections 3.1(a), 3.1(b), 3.2 and 3.3, shall be appropriately adjusted on a pro
rata basis with other shareholders of Parent Corporation, to the extent so
adjusted, to provide the holders of MediSync Common Stock, MediSync Notes,
MediSync Warrants and MediSync Options with the same economic effect as
contemplated by this Agreement.


SECTION 4. REPRESENTATIONS AND WARRANTIES OF MEDISYNC


Except as set forth in the disclosure schedules delivered by MediSync to Parent
and Merger Sub on the date hereof (the “MediSync Disclosure Schedules”) (which
MediSync Disclosure Schedules are incorporated herein by reference and shall
contain specific references to the representations and warranties to which the
disclosures contained therein relate and an item on such MediSync Disclosure
Schedules shall be deemed to qualify only the particular subsection or
subsections of this Section 4 specified for such item; provided, however, that
the disclosure of any item under a subsection of this Section 4 in the MediSync
Disclosure Schedules shall be deemed disclosure with respect to other
subsections of this Section 4 if the applicability of such item to any other
subsection is readily apparent from the face of the MediSync Disclosure
Schedules), MediSync represents and warrants to Parent and Merger Sub as set
forth below.  For purposes of this Section 4, any reference to “MediSync” shall
include, in addition to MediSync, the MediSync Subsidiaries, unless the context
specifically provides otherwise.


4.1.        Organization and Power. MediSync is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of
Delaware.  MediSync has all requisite corporate power and authority necessary to
own, lease, license and operate its properties and to carry on its businesses as
currently conducted. MediSync is duly qualified to do business and is in good
standing in each jurisdiction in which the conduct of its business or the
ownership of its properties and assets requires such qualification, except where
the failure to be so qualified, authorized or in good standing would not
reasonably be expected to have a MediSync MAE.


4.2.        Subsidiaries. Except as set forth in Section 4.2 of the MediSync
Disclosure Schedules, neither MediSync nor any MediSync Subsidiary owns or holds
the right to acquire any stock, equity interest, partnership interest or joint
venture interest or other equity ownership interest in any other Person. Section
4.2 of the MediSync Disclosure Schedules sets forth the name of each MediSync
Subsidiary, the jurisdiction of its incorporation or organization and the
Persons owning the outstanding capital stock of such MediSync Subsidiary. Each
MediSync Subsidiary is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and each MediSync
Subsidiary has all requisite corporate power and authority necessary to own,
lease, license and operate its properties and to carry on its businesses as now
conducted. Each MediSync Subsidiary is duly qualified to do business and is in
good standing under the laws of each jurisdiction in which the conduct of its
business or the ownership of its properties and assets requires such
qualification, except where the failure to be so qualified, authorized or in
good standing would not reasonably be expected to have a MediSync MAE.

 
5

--------------------------------------------------------------------------------

 

4.3.        Authorization; No Breach. Upon receipt of the requisite approval of
the Merger by the stockholders of MediSync in accordance with the DGCL and the
consents set forth in Schedule 8.1(c), MediSync has all requisite corporate
power and authority to execute and deliver this Agreement and each Ancillary
Document to which it is a party (the “MediSync Documents”) and to consummate the
Contemplated Transactions. The execution and delivery of the MediSync Documents
by MediSync and the consummation by MediSync of the Contemplated Transactions
have been duly and validly authorized and approved by the Board of Directors of
MediSync, and no other corporate proceedings on the part of MediSync are
necessary to authorize the execution and delivery of this Agreement or any
MediSync Document or to consummate the Contemplated Transactions (other than the
requisite approval of the Merger by the stockholders of MediSync in accordance
with the DGCL and the consents set forth in Schedule 8.1(c)). This Agreement has
been duly and validly executed and delivered by MediSync and assuming that this
Agreement is a valid and binding obligation of Parent and Merger Sub, this
Agreement constitutes a valid and binding obligation of MediSync, enforceable
against MediSync in accordance with its terms (subject to the effects of
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other laws not or hereafter in effect relating to creditors’ rights generally
and general principles of equity).


4.4.        No Violation. Except as set forth in Section 4.4 of the MediSync
Disclosure Schedules, the execution, delivery and performance by MediSync of
this Agreement and each other MediSync Document does not, and will not, (1)
conflict with or violate the Certificate of Incorporation or By-laws, each as
amended to date, or other equivalent organizational documents of MediSync, (2)
conflict with or violate any Legal Requirement or Order, in each case,
applicable to MediSync, or by which it or any of its assets is bound or
affected, or (3) result in any breach or violation of, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or impair MediSync’s rights or alter the rights or obligations of any
third party under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any of
the properties or assets of MediSync pursuant to, any MediSync Material
Contract, except in the case of subsection (3) hereof, where such conflict,
violation, breach or default would not reasonably be expected to have a MediSync
MAE.


4.5.        Capitalization.


(a)           As of the date hereof, the authorized capital stock of MediSync
consists of 10,000,000 shares of preferred stock, par value $0.0001, and
50,000,000 shares of common stock, par value $0.0001, of which there are no
shares of preferred stock and 2,989,805 shares of common stock issued and
outstanding. All issued and outstanding shares of capital stock of each of the
MediSync Subsidiaries are owned of record and beneficially by MediSync, in each
case, except as set forth in Section 4.5 of the MediSync Disclosure Schedules,
free and clear of all Liens. All of the issued and outstanding shares of
MediSync Common Stock, and the outstanding shares of capital stock of each of
the MediSync Subsidiaries, have been duly authorized and are validly issued,
fully paid and nonassessable and not issued in violation of any preemptive or
similar rights.
 
 
6

--------------------------------------------------------------------------------

 

(b)           Section 4.5 of the MediSync Disclosure Schedules sets forth each
of the holders of MediSync Common Stock, MediSync Notes, MediSync Options and
MediSync Warrants, the number of shares of MediSync Common Stock or other
MediSync capital stock owned by such holder, and, with respect to the MediSync
Warrants and MediSync Options, the applicable exercise price per share. Except
as set forth in Section 4.5 of the MediSync Disclosure Schedules, MediSync does
not have any other capital stock, equity securities, equity linked securities or
securities containing any equity features authorized, issued or outstanding, and
there are no agreements, options, warrants or other rights or arrangements
existing or outstanding which provide for the sale or issuance of any of the
foregoing by MediSync. Except as set forth in Section 4.5 of the MediSync
Disclosure Schedules, there are no rights, subscriptions, warrants, options,
conversion rights or agreements of any kind outstanding to purchase or otherwise
acquire any shares of capital stock or other equity securities of MediSync of
any kind. Except as set forth in Section 4.5 of the MediSync Disclosure
Schedules, there are no agreements or other obligations (contingent or
otherwise) that require MediSync to repurchase or otherwise acquire any shares
of MediSync’s capital stock or other equity securities. Except as set forth in
Section 4.5 of the MediSync Disclosure Schedules, there are no voting trusts,
proxies or other agreements to which MediSync or, to the Knowledge of MediSync,
any of its stockholders, is a party or by which any of them is bound with
respect to the issuance, holding, acquisition, voting or disposition of any
shares of capital stock or other securities or equity interests of MediSync.
 
4.6.        Financial Statements. MediSync has furnished Parent with true and
correct copies of (i) the audited consolidated balance sheets of MediSync as of
December 31, 2009, 2008 and 2007, and the audited consolidated statements of
income, changes in stockholders’ equity and cash flows of MediSync for each of
the three (3) fiscal years ended December 31, 2009, 2008 and 2007 (collectively,
the “MediSync Audited Financial Statements”) and (ii) an unaudited consolidated
balance sheet of MediSync as of December 31, 2010 (the “MediSync Interim Balance
Sheet Date”) and the related unaudited consolidated statements of income,
changes in stockholders’ equity and cash flows of MediSync for the year then
ended (collectively, the “MediSync Interim Financial Statements”) and together
with the MediSync Audited Financial Statements, the “MediSync Financial
Statements”). All such MediSync Financial Statements are complete and correct,
were prepared from MediSync’s books and records, have been prepared in
accordance with GAAP  (except, in the case of interim statements, for the
absence of notes thereto and subject to normal year-end adjustments)
consistently applied throughout the periods indicated and present fairly in all
material respects the financial condition and results of operations of MediSync
as of the times and for the periods referred to therein.


4.7.        Absence of Certain Developments. Since December 31, 2009, (i)
MediSync has conducted its business only in the MediSync Ordinary Course and
(ii) there has not been any event, change, occurrence or circumstance that,
individually or in the aggregate with any such events, changes, occurrences or
circumstances, has had or is reasonably expected to have a MediSync MAE.

 
7

--------------------------------------------------------------------------------

 

4.8.        Real Property.


(a)           The real property leased pursuant to the leases described in
Section 4.8 of the MediSync Disclosure Schedules constitutes all of the real
property leased or subleased by MediSync (the “MediSync Leased Property”).
 
(b)           With respect to each MediSync Leased Property, (i) the entirety of
such MediSync Leased Property is leased by MediSync pursuant to the applicable
leases described in Section 4.8 of the MediSync Disclosure Schedules, which each
such lease (x) is in full force and effect, and has not been amended or modified
(beyond the amendments or modifications set forth in Section 4.8 of the MediSync
Disclosure Schedules as constituting a part of such lease), and (y) constitutes
the entire agreement with respect to the leasing by MediSync of the applicable
MediSync Leased Property, (ii) a copy of each lease for each MediSync Leased
Property heretofore delivered by MediSync to Parent is a true and complete copy
of the original thereof, (iii) MediSync holds a valid and existing leasehold
interest under each such lease, (iv) each such leasehold interest has not been
assigned or otherwise transferred, nor has any portion of any MediSync Leased
Property been sublet, nor has MediSync granted to any third party any option or
right to acquire any such leasehold estate or sublet any portion of any MediSync
Leased Property, (v) all rent due and payable (as of the date hereof) under each
such lease has been paid, (vi) each MediSync Leased Property has been maintained
in material compliance with the applicable lease, and (vi) MediSync is not in
material default under any such lease, nor, to its Knowledge, is the landlord in
default under any such lease.
 
(c)           MediSync does not own any real property.
 
4.9.        Tangible Personal Property.  MediSync owns, and holds valid
leasehold interests in or valid contractual rights to use, all of the assets,
tangible and intangible, used by, or necessary for the conduct of the business
of, MediSync.  The tangible physical assets of MediSync are in good working
order, normal wear and tear excepted, are being used or are useful in the
business of MediSync at its present level of activity and have been maintained
and repaired in accordance with the terms of any lease or other agreements
covering any such tangible physical assets.  The tangible physical assets of
MediSync are of a type sufficient to conduct the business of MediSync as now
being conducted.


4.10.      Taxes. MediSync has filed or caused to be filed, within the times and
in the manner prescribed by applicable Legal Requirements, all Tax Returns and
Tax reports that are required to be filed by, or with respect to, MediSync prior
to the date hereof.  Except as set forth in Section 4.10 of the MediSync
Disclosure Schedules, such Tax Returns and reports are true, correct and
complete in all material respects and reflect accurately all liability for Taxes
of MediSync for the periods covered thereby.  No jurisdiction in which MediSync
does not file Tax Returns has asserted taxing jurisdiction over MediSync.  All
Taxes (whether or not reflected on a Tax Return) (including interest and
penalties) payable by, or due from, MediSync have been fully paid, or if not yet
due, have been properly reserved against.  Tax Liabilities for the period ending
on the date hereof have been adequately disclosed and fully provided for in
MediSync’s books and records and in the MediSync Financial Statements.  Other
than Liens with respect to Taxes not yet due, none of the property of MediSync
is subject to any Tax Lien.  All deficiencies assessed as a result of any
examination of such Tax Returns by Tax authorities have been paid, and
deficiencies for all Taxes that have been proposed or asserted against MediSync
do not exceed $10,000 in the aggregate for all periods.  To the Knowledge of
MediSync, no issue has been raised during the past five (5) years by any Tax
authority that, if raised with respect to any other period not so examined,
could reasonably be expected to result in a proposed deficiency for any other
period not so examined.  MediSync has complied in all material respects with all
applicable Legal Requirements relating to the payment and withholding of Taxes
and have, within the time and in the manner prescribed by applicable Legal
Requirements, withheld from employee wages and any other sources and paid over
to the proper Governmental Entities all amounts required to be so withheld and
paid over under all applicable Legal Requirements.  MediSync has not engaged in
a reportable transaction as set forth in Treasury Regulation Section 1.6011-4(b)
that is required to be disclosed on any Tax Return filed by MediSync.

 
8

--------------------------------------------------------------------------------

 

4.11.      Contracts and Commitments.


(a)           Section 4.11 of the MediSync Disclosure Schedules sets forth, by
reference to the applicable subsection of this Section 4.11, all of the
following contracts to which MediSync is a party or by which MediSync or its
assets of properties are bound (collectively, the “MediSync Material
Contracts”):
 
(i)           contract for the employment of any officer, individual employee or
other person on a full-time or consulting basis;
 
(ii)          agreement or indenture relating to the borrowing of money or to
mortgaging, pledging or otherwise placing a lien on any material portion of
MediSync’s assets;
 
(iii)         guaranty of any obligation for borrowed money or other material
guaranty;
 
(iv)         lease or agreement under which it is lessee of, or holds or
operates any personal property owned by any other party, for which the annual
rent exceeds $25,000;
 
(v)          lease or agreement under which it is lessor of or permits any third
party to hold or operate any property, real or personal, for which the annual
rent exceeds $25,000;
 
(vi)         contract or group of related contracts with the same party for the
purchase of products or services, under which the undelivered balance of such
products and services has a selling price in excess of $100,000;
 
(vii)        contract or group of related contracts with the same party for the
sale of products or services under which the undelivered balance of such
products or services has a sales price in excess of $100,000;
 
 
9

--------------------------------------------------------------------------------

 

(viii)       contract which prohibits MediSync from freely engaging in business
anywhere in the world;
 
(ix)          contract with any officer or director (other than for employment);
 
(x)           contract which is expected to involve payment or receipt by
MediSync of aggregate consideration in excess of $100,000 in the 12-month period
immediately following the Closing Date or over the life of the contract;
 
(xi)          contract relating to a joint-venture, partnership or similar
agreement;
 
(xii)         stock purchase agreement, asset purchase agreement or other
acquisition or divestiture agreement; and
 
(xiii)        contract which is material to the business of MediSync and was not
entered into in the MediSync Ordinary Course.
 
(b)           Except as set forth in Section 4.11 of the MediSync Disclosure
Schedules:
 
(i)           MediSync has complied with all material terms and requirements of
the MediSync Material Contracts;
 
(ii)           to the Knowledge of MediSync, no event has occurred or
circumstance exists that (with or without notice or lapse of time) may
contravene, conflict with, or result in a violation or breach of, or give
MediSync or any other Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify, the MediSync Material Contracts; and
 
(iii)          MediSync is not required to obtain any consent from, or provide
notice to, any Person under the MediSync Material Contracts in connection with
the execution and delivery of this Agreement or the consummation or performance
of the Contemplated Transactions.
 
4.12.      Intellectual Property.


(a)           Except as set forth in Section 4.12 of the MediSync Disclosure
Schedules, MediSync does not own or use any domain names, Patents, Marks or
Copyrights and MediSync does not use any patents, trademarks, service marks,
trade secrets or copyrights of any Person (other than MediSync) with respect to
its business.  The Intellectual Property Assets of MediSync are sufficient to
operate MediSync’s business as currently conducted.
 
 
10

--------------------------------------------------------------------------------

 

(b)           Section 4.12 of the Disclosure Schedules includes (i) all licenses
and other rights granted by MediSync to any Person with respect to any of its
Intellectual Property Assets, and (ii) all licenses and other rights granted by
any Person to MediSync with respect to any Intellectual Property Assets (for
this purpose, excluding standard nondisclosure agreements and so-called
off-the-shelf products and shrink wrap software licensed to MediSync in the
MediSync Ordinary Course and easily obtainable without material expense).
 
(c)           The current use by MediSync of any Intellectual Property Assets
does not (A) to the Knowledge of MediSync, infringe on any patent, trademark,
service mark, copyright or other similar right of any other Person, (B)
constitute a misuse or misappropriation of any trade secret, know-how, process,
proprietary information or other right of any other Person or a violation of any
relevant agreement governing the license of the Licensed Software to MediSync,
or (C)  other than with respect to the Licensed Software, entitle any other
Person to any interest therein, or right to compensation from MediSync or any of
their successors or assigns, by reason thereof.
 
4.13.      Litigation. Except as set forth in Section 4.13 of the MediSync
Disclosure Schedules, as of the date hereof, there is no Action before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the Knowledge of MediSync, threatened against or affecting
MediSync, its assets or its capital stock.


4.14.      Governmental Consents. Except as set forth in Section 4.14 of the
MediSync Disclosure Schedules, no material permit, consent, notification,
approval or authorization of, or declaration to or filing with, any Governmental
Entity is required in connection with the execution, delivery or performance of
the MediSync Documents by MediSync or the consummation by MediSync of the
Contemplated Transactions.


4.15.      Employees; Labor Matters.


(a)           Section 4.15 of the MediSync Disclosure Schedules sets forth as of
the date indicated therein the name, title, location, base salary or wages,
bonus entitlement, annual vacation entitlement and accrued vacation of each
present employee of MediSync (the “MediSync Employees”).  Section 4.15 of the
MediSync Disclosure Schedules further identifies which of the MediSync
Employees, as well as other consultants, agents and independent contractors, are
covered by or subject to an employment, consulting, non-competition or severance
agreement with MediSync, and copies of all such agreements shall be provided or
made available to Parent.
 
(b)           Except as set forth in Section 4.15 of the MediSync Disclosure
Schedules, with respect to the MediSync Employees, each of the following is
true: (A) none of the MediSync Employees is a member of or represented by any
labor union or covered by any collective bargaining agreement, and to MediSync’s
Knowledge, there are no attempts of whatever kind and nature being made to
organize any of the MediSync Employees; (B) there is no strike, labor dispute,
slowdown or stoppage actually pending or, to MediSync’s Knowledge, threatened,
and no such strike, dispute, slowdown or stoppage has occurred during the
preceding five (5) years; (C) MediSync is in compliance with all applicable
Legal Requirements respecting employment and employment practices, and is not
engaged in any unfair labor practice within the meaning of Section 8 of the
National Labor Relations Act; and (D) MediSync is not delinquent in the payment
of (1) any wages, salaries, commissions, bonuses or other compensation for all
periods prior to the date hereof, or (2) any amount which is due and payable to
any state or state fund pursuant to any workers compensation statute, rule or
regulation of any amount which is due and payable to any workers compensation
claimant or any other party arising under or with respect to a claim that has
been filed under state statutes or under any applicable state statute or
administrative procedure.
 
 
11

--------------------------------------------------------------------------------

 

4.16.      Employee Benefits.


(a)           Section 4.16 of the MediSync Disclosure Schedules lists each
employee benefit plan or arrangement, including each “employee benefit plan”
within the meaning of Section 3(3) of ERISA and any other pension plan, deferred
compensation plan, stock option plan, bonus plan, stock purchase plan, medical,
hospitalization, disability or other fringe benefit, change in control,
severance or termination pay plan, policy, agreement or arrangement, funded or
unfunded, written or unwritten, which MediSync or a MediSync ERISA Affiliate
maintains or contributes to with respect to the MediSync Employees and other
former employees of MediSync or a MediSync ERISA Affiliate, whether employed
within or outside the United States (each, a “MediSync Plan”).  None of the
MediSync Plans is subject to Title IV of ERISA or Section 412 of the Code, and
neither MediSync nor any ERISA Affiliate maintains, sponsors or contributes to,
or within the past five (5) years, has maintained, sponsored, contributed to,
any “defined benefit plan” within the meaning of Section 3(35) of ERISA, any
“multiemployer plan” within the meaning of Section 3(37) of ERISA or any other
employee benefit plans subject to Title IV of ERISA or Section 412 of the Code.
 
(b)           With respect to each of the MediSync Plans disclosed in Section
4.16 of the MediSync Disclosure Schedules, MediSync has provided or made
available to Parent true and complete copies of the following documents, to the
extent applicable: (A) the plan documents, insurance contracts, or agreements
and related trust agreements, (B) the most recent summary plan description and
all subsequent summary material modifications, (C) the most recent IRS favorable
determination or opinion letter for each pension plan intended to be a qualified
plan under Section 401(a) of the Code, and (D) each of the three most recently
filed Forms 5500 Annual Return/Report. Each of the MediSync Plans has been
operated and administered in compliance with its terms (except for those terms
which are inconsistent with the changes required by statutes, regulations, and
rulings for which changes are not yet required to be made, in which case the
MediSync Plans have been administered in accordance with the provisions of those
statutes, regulations and rulings) and in accordance with all applicable Legal
Requirements and MediSync has made, or caused to be made, all contributions and
premium payments required to be made thereunder, and none of the MediSync Plans
is subject to any Action. Other than routine claims for benefits, there are no
pending or threatened disputes, actions, encumbrances, audits, or controversies
involving a MediSync Plan or its fiduciaries, administrators or trustees and
MediSync does not have any Knowledge of a reasonable basis for any such dispute,
action, encumbrance, audit, or controversy. Each MediSync Plan has satisfied any
applicable nondiscrimination requirements, including, without limitation,
requirements under Code Sections 105, 125, 129, 401(a)(4), 401(k), or 401(m),
for each of the three most recently completed plan years.
 
 
12

--------------------------------------------------------------------------------

 

(c)           Neither MediSync nor, to MediSync’s Knowledge, any other
“disqualified person” (within the meaning of Section 4975 of the Code) or any
“party in interest” (within the meaning of Section 3(14) of ERISA), has engaged
in any “prohibited transaction” (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) with respect to or relating to any MediSync
Plan.  Neither MediSync nor, to MediSync’s Knowledge, any other fiduciary (as
defined in Section 3(21) of ERISA) of any MediSync Plan has any liability for
breach of fiduciary duty or other failure to act or comply in connection with
the administration or investment of the assets of any MediSync Plan.
 
(d)           Except to set forth in Section 4.16 of the MediSync Disclosure
Schedules, the Contemplated Transactions will not cause the acceleration of
vesting in, or payment of, any benefits under any MediSync Plan and shall not
otherwise accelerate or increase any liability under any MediSync Plan.  The
Contemplated Transactions will not give rise to a tax gross-up payment
including, without limitation, for taxes under Code Sections 409A or 4999, under
any MediSync Plan.
 
(e)           With respect to any MediSync Plans which are “group health plans”
under COBRA, HIPAA, or Part 7 of Subtitle B of Title I of ERISA, there has been
timely compliance with all material requirements imposed by COBRA, HIPAA, or
Part 7 of Subtitle B of Title I of ERISA and neither MediSync nor any ERISA
Affiliates has knowledge of any liability that could be expected to be incurred
arising from MediSync’s or any ERISA Affiliates’ obligations under COBRA, HIPAA,
Part 7 of Subtitle B of Title I of ERISA, or any similar state Legal
Requirement. None of the MediSync Plans provide medical, surgical,
hospitalization, death or similar benefits (whether or not insured) for the
MediSync Employees of former employees of MediSync for periods extending beyond
their retirement or other termination of service, other than coverage mandated
by applicable Legal Requirements.
 
(f)           All assets of each MediSync Plan have been held in trust unless a
statutory or administrative exemption to the trust requirements of ERISA Section
403(a) applies.
 
(g)           Except as set forth on Section 4.16 of the MediSync Disclosure
Schedules, neither MediSync nor any of its ERISA Affiliates maintain a
“nonqualified deferred compensation plan” within the meaning of Code Section
409A. Except as set forth on Section 4.16 of the MediSync Disclosure Schedules,
each such nonqualified deferred compensation plan has been operated in
compliance with Code Section 409A since January 1, 2005, and has complied in
documentation since January 1, 2009. No MediSync Plan that would be such a
nonqualified deferred compensation plan but for the effective date provisions
applicable to Code Section 409A, as set forth in Section 885(d) of the American
Jobs Creation Act of 2004, has been “materially modified,” within the meaning of
Section 1.409A-6(a)(4) of the Treasury Regulations, after October 3, 2004 in a
manner that would cause it not to comply with Code Section 409A.
 
 
13

--------------------------------------------------------------------------------

 

4.17.      Compliance with Laws. MediSync has complied in all material respects
with all Legal Requirements applicable to MediSync and its business.  To the
Knowledge of MediSync, no event has occurred or circumstance exists that (with
or without notice or lapse of time) may constitute or result in a material
violation by MediSync of, or a failure on the part of MediSync to comply with,
any material Legal Requirement.  MediSync has not received any notice or other
communication (whether oral or written) from any Governmental Entity or any
other Person regarding any actual, alleged, possible or potential violation of,
or failure to comply with, any material Legal Requirement in the conduct of the
operation of MediSync’s business.


4.18.      Environmental Compliance.


(a)           MediSync is, and at all times has been, in material compliance
with, and has not been and is not in material violation of or liable under, any
Environmental Law.  Neither MediSync nor any other Person for whose conduct
MediSync is or may be held to be responsible has received any actual or
threatened order, notice or other communication from any Governmental Entity or
other third-party, of any actual or potential violation or failure to comply
with any Environmental Law.
 
(b)           MediSync has had in the past and presently has all governmental
permits, licenses, consents, approvals, certifications and authorizations
relating to environmental protection or health or safety matters (collectively,
“Environmental Permits”) necessary to conduct its operations and has been in the
past and is presently in material compliance with all the Environmental Permits
(including, without limitation, any information provided on the applications
therefor and all restrictions or limitations therein) and has made all
appropriate filings for issuance or renewal of all of the Environmental Permits.
 
4.19.      Undisclosed Liabilities. MediSync does not have any Liability
(whether accrued, absolute, contingent, unasserted or otherwise) of any nature,
of a type required by GAAP to be reflected on a consolidated balance sheet,
including indebtedness for borrowed money or guarantees, except for (a)
Liabilities as and to the extent disclosed, reflected or reserved on the
MediSync Interim Financial Statements, (b) Liabilities incurred in the MediSync
Ordinary Course since the MediSync Interim Balance Sheet Date and (c)
Liabilities disclosed in Section 4.19 of the MediSync Disclosure Schedules (to
the extent so disclosed).


4.20.      Insurance.  MediSync has delivered to Buyer a true and complete
summary of all policies of insurance to which MediSync is a party or under which
MediSync is or has been covered at any time since December 31, 2008.  Section
4.20 of the MediSync Disclosure Schedules lists all insurance policies to which
MediSync is a party or under which MediSync is covered.  MediSync has not
received (x) any refusal of coverage or any notice that a defense will be
afforded with reservation of rights, or (y) any notice of cancellation or any
other indication that any insurance policy is no longer in full force or effect
or will not be renewed or that the issuer of any policy is not willing or able
to perform its obligations thereunder.


4.21.      Permits. Except as set forth in Section 4.21 of the MediSync
Disclosure Schedules, MediSync has obtained, and is in compliance with, all
material licenses, permits and authorization that are required by any
Governmental Entity to conduct MediSync’s business as presently conducted.

 
14

--------------------------------------------------------------------------------

 

4.22.      Related Party Transactions. Except as disclosed in Section 4.22 of
the MediSync Disclosure Schedules, no Related Person has had any direct or
indirect interest in any property (whether real, personal or mixed and whether
tangible or intangible) used in or pertaining to the business of MediSync. Since
December 31, 2007, no Related Person has, directly or indirectly, (a) had
business dealings or a material financial interest in any transaction with
MediSync, other than business dealings or transactions disclosed in Section 4.22
of the MediSync Disclosure Schedules, each of which has been conducted in the
MediSync Ordinary Course with MediSync at substantially prevailing market prices
and on substantially prevailing market terms, (b) engaged in competition with
MediSync with respect to any line of the products or services of MediSync (a
“MediSync Competing Business”) in any market presently served by MediSync,
except for ownership of 1% or less of the outstanding capital stock of any
MediSync Competing Business that is publicly traded on any recognized exchange
or in the over-the-counter market or (c) possessed any financial interest in, or
is a director, officer or employee of, any Person which is a client, supplier,
customer, lessor, lessee, or competitor or potential competitor of MediSync.


4.23.      Brokerage. Except as set forth in Section 4.23 of the MediSync
Disclosure Schedules, neither MediSync nor any of its Affiliates has engaged, or
has any liability or obligation to pay any fees or commissions to, any broker,
finder or agent with respect to the Contemplated Transactions.


SECTION 5. REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB


Except as set forth in the disclosure schedules delivered by Parent and Merger
Sub to MediSync on the date hereof (the “Parent Disclosure Schedules”) (which
Parent Disclosure Schedules are incorporated herein by reference and shall
contain specific references to the representations and warranties to which the
disclosures contained therein relate and an item on such Parent Disclosure
Schedules shall be deemed to qualify only the particular subsection or
subsections of this Section 5 specified for such item; provided, however, that
the disclosure of any item under a subsection of this Section 5 in the Parent
Disclosure Schedules shall be deemed disclosure with respect to other
subsections of this Section 5 if the applicability of such item to any other
subsection is readily apparent from the face of the Parent Disclosure
Schedules), Parent and Merger Sub, jointly and severally, represent and warrant
to MediSync as set forth below.  For purposes of this Section 5, any reference
to “Parent” shall include, in addition to Parent, the Parent Subsidiaries (which
includes the Merger Sub), unless the context specifically provides otherwise.


5.1.        Organization and Power. Parent is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of
Nevada.  Parent has all requisite corporate power and authority necessary to
own, lease, license and operate its properties and to carry on its businesses as
currently conducted. Parent is duly qualified to do business and is in good
standing in each jurisdiction in which the conduct of its business or the
ownership of its properties and assets requires such qualification, except where
the failure to be so qualified, authorized or in good standing would not
reasonably be expected to have a Parent MAE.

 
15

--------------------------------------------------------------------------------

 

5.2.        Subsidiaries. Except as set forth in Section 5.2 of the Parent
Disclosure Schedules, neither Parent nor any Parent Subsidiary owns or holds the
right to acquire any stock, equity interest, partnership interest or joint
venture interest or other equity ownership interest in any other Person. Section
5.2 of the Parent Disclosure Schedules sets forth the name of each Parent
Subsidiary, the jurisdiction of its incorporation or organization and the
Persons owning the outstanding capital stock of such Parent Subsidiary. Each
Parent Subsidiary is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, and each Parent Subsidiary
has all requisite corporate power and authority necessary to own, lease, license
and operate its properties and to carry on its businesses as now conducted. Each
Parent Subsidiary is duly qualified to do business and is in good standing under
the laws of each jurisdiction in which the conduct of its business or the
ownership of its properties and assets requires such qualification, except where
the failure to be so qualified, authorized or in good standing would not
reasonably be expected to have a Parent MAE.


5.3.        Authorization; No Breach. Parent has all requisite corporate power
and authority to execute and deliver this Agreement and each Ancillary Document
to which it is a party (the “Parent Documents”) and to consummate the
Contemplated Transactions. The execution and delivery of the Parent Documents by
Parent and the consummation by Parent of the Contemplated Transactions have been
duly and validly authorized and approved by the Board of Directors of Parent,
and no other corporate proceedings on the part of Parent are necessary to
authorize the execution and delivery of this Agreement or any Parent Document or
to consummate the Contemplated Transactions (other than the requisite approval
of the Merger by the stockholders of the Parent and Merger Sub in accordance
with the DGCL). This Agreement has been duly and validly executed and delivered
by Parent and assuming that this Agreement is a valid and binding obligation of
MediSync, this Agreement constitutes a valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms (subject to the effects
of bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other laws not or hereafter in effect relating to creditors’ rights generally
and general principles of equity).


5.4.        No Violation. Except as set forth in Section 5.4 of the Parent
Disclosure Schedules, the execution, delivery and performance by Parent of this
Agreement and each other Parent Document does not, and will not, (1) conflict
with or violate the Certificate of Incorporation or By-laws, each as amended to
date, or other equivalent organizational documents of Parent, (2) conflict with
or violate any Legal Requirement or Order, in each case, applicable to Parent,
or by which it or any of its assets is bound or affected, or (3) result in any
breach or violation of, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or impair Parent’s rights
or alter the rights or obligations of any third party under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of a Lien on any of the properties or assets of Parent pursuant
to, any Parent Material Contract, except in the case of subsection (3) hereof,
where such conflict, violation, breach or default would not reasonably be
expected to have a Parent MAE.

 
16

--------------------------------------------------------------------------------

 

5.5.        Capitalization.


(a)           As of the date hereof, the authorized capital stock of Parent
consists of 3,333,333 shares of preferred stock, par value $.015, and
400,000,000 shares of common stock, par value $.015, of which there are no
shares of preferred stock and 68,950,224  shares of common stock issued and
outstanding. All issued and outstanding shares of capital stock of each of the
Parent Subsidiaries are owned of record and beneficially by Parent, in each
case, except as set forth in Section 5.5 of the Parent Disclosure Schedules,
free and clear of all Liens. All of the issued and outstanding shares of Parent
capital stock, and the outstanding shares of capital stock of each of the Parent
Subsidiaries, have been duly authorized and are validly issued, fully paid and
nonassessable and not issued in violation of any preemptive or similar rights.
 
(b)           Section 5.5 of the Parent Disclosure Schedules sets forth each of
the Parent and Parent Subsidiary stockholders and the number of shares of
preferred stock and common stock owned by, and the number of shares of preferred
stock and common stock subject to options and warrants owned by, such
stockholder and the exercise price per share of any such options and
warrants.  Except as set forth in Section 5.5 of the Parent Disclosure
Schedules, Parent does not have any other capital stock, equity securities,
equity linked securities or securities containing any equity features
authorized, issued or outstanding, and there are no agreements, options,
warrants or other rights or arrangements existing or outstanding which provide
for the sale or issuance of any of the foregoing by Parent. Except as set forth
in Section 5.5 of the Parent Disclosure Schedules, there are no rights,
subscriptions, warrants, options, conversion rights or agreements of any kind
outstanding to purchase or otherwise acquire any shares of capital stock or
other equity securities of Parent of any kind. Except as set forth in Section
5.5 of the Parent Disclosure Schedules, there are no agreements or other
obligations (contingent or otherwise) that require Parent to repurchase or
otherwise acquire any shares of Parent’s capital stock or other equity
securities. Except as set forth in Section 5.5 of the Parent Disclosure
Schedules, there are no voting trusts, proxies or other agreements to which
Parent or, to the Knowledge of Parent, any of its stockholders, is a party or by
which any of them is bound with respect to the issuance, holding, acquisition,
voting or disposition of any shares of capital stock or other securities or
equity interests of Parent.
 
5.6.        Financial Statements. Parent has furnished MediSync with true and
correct copies of (i) the audited consolidated balance sheets of Parent as of
December 31, 2009, 2008 and 2007, and the audited consolidated statements of
income, changes in stockholders’ equity and cash flows of Parent for each of the
three (3) fiscal years ended December 31, 2009, 2008 and 2007 (collectively, the
“Parent Audited Financial Statements”) and (ii) an unaudited consolidated
balance sheet of Parent as of December 31, 2010 (the “Parent Interim Balance
Sheet Date”) and the related unaudited consolidated statements of income,
changes in stockholders’ equity and cash flows of Parent for the year then ended
(collectively, the “Parent Interim Financial Statements” and together with the
Parent Audited Financial Statements, the “Parent Financial Statements”). All
such Parent Financial Statements are complete and correct, were prepared from
Parent’s books and records, have been prepared in accordance with GAAP  (except,
in the case of interim statements, for the absence of notes thereto and subject
to normal year-end adjustments) consistently applied throughout the periods
indicated and present fairly in all material respects the financial condition
and results of operations of Parent as of the times and for the periods referred
to therein.

 
17

--------------------------------------------------------------------------------

 

5.7.        Absence of Certain Developments. Since December 31, 2009, (i) Parent
has conducted its business only in the Parent Ordinary Course and (ii) there has
not been any event, change, occurrence or circumstance that, individually or in
the aggregate with any such events, changes, occurrences or circumstances, has
had or is reasonably expected to have a Parent MAE.
 
5.8.        Real Property.


(a)           The real property leased pursuant to the leases described in
Section 5.8 of the Parent Disclosure Schedules constitutes all of the real
property leased or subleased by Parent (the “Parent Leased Property”).
 
(b)           With respect to each Parent Leased Property, (i) the entirety of
such Parent Leased Property is leased by Parent pursuant to the applicable
leases described in Section 5.8 of the Parent Disclosure Schedules, which each
such lease (x) is in full force and effect, and has not been amended or modified
(beyond the amendments or modifications set forth in Section 5.8 of the Parent
Disclosure Schedules as constituting a part of such lease), and (y) constitutes
the entire agreement with respect to the leasing by Parent of the applicable
Parent Leased Property, (ii) a copy of each lease for each Parent Leased
Property heretofore delivered by Parent to MediSync is a true and complete copy
of the original thereof, (iii) Parent holds a valid and existing leasehold
interest under each such lease, (iv) each such leasehold interest has not been
assigned or otherwise transferred, nor has any portion of any Parent Leased
Property been sublet, nor has Parent granted to any third party any option or
right to acquire any such leasehold estate or sublet any portion of any Parent
Leased Property, (v) all rent due and payable (as of the date hereof) under each
such lease has been paid, (vi) each Parent Leased Property has been maintained
in material compliance with the applicable lease, and (vi) Parent is not in
material default under any such lease, nor, to its Knowledge, is the landlord in
default under any such lease.
 
(c)           Parent does not own any real property.
 
5.9.        Tangible Personal Property.  Parent owns, and holds valid leasehold
interests in or valid contractual rights to use, all of the assets, tangible and
intangible, used by, or necessary for the conduct of the business of,
Parent.  The tangible physical assets of Parent are in good working order,
normal wear and tear excepted, are being used or are useful in the business of
Parent at its present level of activity and have been maintained and repaired in
accordance with the terms of any lease or other agreements covering any such
tangible physical assets.  The tangible physical assets of Parent are of a type
sufficient to conduct the business of Parent as now being conducted.

 
18

--------------------------------------------------------------------------------

 

5.10.      Taxes.  Parent has filed or caused to be filed, within the times and
in the manner prescribed by applicable Legal Requirements, all Tax Returns and
Tax reports that are required to be filed by, or with respect to, Parent prior
to the date hereof.  Except as set forth in Section 5.10 of the
Parent Disclosure Schedules, such Tax Returns and reports are true, correct and
complete in all material respects and reflect accurately all liability for Taxes
of Parent for the periods covered thereby.  No jurisdiction in which Parent does
not file Tax Returns has asserted taxing jurisdiction over Parent.  All Taxes
(whether or not reflected on a Tax Return) (including interest and penalties)
payable by, or due from, Parent have been fully paid, or if not yet due, have
been properly reserved against.  Tax Liabilities for the period ending on the
date hereof have been adequately disclosed and fully provided for in Parent’s
books and records and in the Parent Financial Statements.  Other than Liens with
respect to Taxes not yet due, none of the property of Parent is subject to any
Tax Lien.  All deficiencies assessed as a result of any examination of such Tax
Returns by Tax authorities have been paid, and deficiencies for all Taxes that
have been proposed or asserted against Parent do not exceed $10,000 in the
aggregate for all periods.  To the Knowledge of Parent, no issue has been raised
during the past five (5) years by any Tax authority that, if raised with respect
to any other period not so examined, could reasonably be expected to result in a
proposed deficiency for any other period not so examined.  Parent has complied
in all material respects with all applicable Legal Requirements relating to the
payment and withholding of Taxes and have, within the time and in the manner
prescribed by applicable Legal Requirements, withheld from employee wages and
any other sources and paid over to the proper Governmental Entities all amounts
required to be so withheld and paid over under all applicable Legal
Requirements.  Parent has not engaged in a reportable transaction as set forth
in Treasury Regulation Section 1.6011-4(b) that is required to be disclosed on
any Tax Return filed by Parent.


5.11.      Contracts and Commitments.


(a)           Section 5.11 of the Parent Disclosure Schedules sets forth, by
reference to the applicable subsection of this Section 5.11, all of the
following contracts to which Parent is a party or by which Parent or its assets
of properties are bound (collectively, the “Parent Material Contracts”):
 
(i)           contract for the employment of any officer, individual employee or
other person on a full-time or consulting basis;
 
(ii)          agreement or indenture relating to the borrowing of money or to
mortgaging, pledging or otherwise placing a lien on any material portion of
Parent’s assets;
 
(iii)         guaranty of any obligation for borrowed money or other material
guaranty;
 
(iv)         lease or agreement under which it is lessee of, or holds or
operates any personal property owned by any other party, for which the annual
rent exceeds $100,000;
 
(v)          lease or agreement under which it is lessor of or permits any third
party to hold or operate any property, real or personal, for which the annual
rent exceeds $100,000;
 
 
19

--------------------------------------------------------------------------------

 

(vi)         contract or group of related contracts with the same party for the
purchase of products or services, under which the undelivered balance of such
products and services has a selling price in excess of $100,000;
 
(vii)        contract or group of related contracts with the same party for the
sale of products or services under which the undelivered balance of such
products or services has a sales price in excess of $100,000;
 
(viii)       contract which prohibits Parent from freely engaging in business
anywhere in the world;
 
(ix)          contract with any officer or director (other than for employment);
 
(x)           contract which is expected to involve payment or receipt by
MediSync of aggregate consideration in excess of $100,000 in the 12-month period
immediately following the Closing Date or over the life of the contract;
 
(xi)          contract relating to a joint-venture, partnership or similar
agreement;
 
(xii)         stock purchase agreement, asset purchase agreement or other
acquisition or divestiture agreement; and
 
(xiii)        contract which is material to the business of Parent and was not
entered into in the Parent Ordinary Course.
 
(b)           Except as set forth in Section 5.11 of the Parent Disclosure
Schedules:
 
(i)           Parent has complied with all material terms and requirements of
the Parent Material Contracts;
 
(ii)          to the Knowledge of Parent, no event has occurred or circumstance
exists that (with or without notice or lapse of time) may contravene, conflict
with, or result in a violation or breach of, or give Parent or any other Person
the right to declare a default or exercise any remedy under, or to accelerate
the maturity or performance of, or to cancel, terminate or modify, the
Parent Material Contracts; and
 
(iii)           Parent is not required to obtain any consent from, or provide
notice to, any Person under the Parent Material Contracts in connection with the
execution and delivery of this Agreement or the consummation or performance of
the Contemplated Transactions.
 
5.12.      Intellectual Property.


(a)           Except as set forth in Section 5.12 of the Parent Disclosure
Schedules, Parent does not own or use any domain names, Patents, Marks or
Copyrights and Parent does not use any patents, trademarks, service marks, trade
secrets or copyrights of any Person (other than Parent) with respect to its
business.  The Intellectual Property Assets of Parent are sufficient to operate
Parent’s business as currently conducted.
 
 
20

--------------------------------------------------------------------------------

 

(b)           Section 5.12 of the Parent Disclosure Schedules includes (i) all
licenses and other rights granted by Parent to any Person with respect to any of
its Intellectual Property Assets, and (ii) all licenses and other rights granted
by any Person to Parent with respect to any Intellectual Property Assets (for
this purpose, excluding standard nondisclosure agreements and so-called
off-the-shelf products and shrink wrap software licensed to Parent in the Parent
Ordinary Course and easily obtainable without material expense).
 
(c)           The current use by Parent of any Intellectual Property Assets does
not (A) to the Knowledge of Parent, infringe on any patent, trademark, service
mark, copyright or other similar right of any other Person, (B) constitute a
misuse or misappropriation of any trade secret, know-how, process, proprietary
information or other right of any other Person or a violation of any relevant
agreement governing the license of the Licensed Software to Parent, or (C) 
other than with respect to the Licensed Software, entitle any other Person to
any interest therein, or right to compensation from Parent or any of their
successors or assigns, by reason thereof.
 
5.13.      Litigation. Except as set forth in Section 5.13 of the
Parent Disclosure Schedules, as of the date hereof, there is no Action before or
by any court, public board, government agency, self-regulatory organization or
body pending or, to the Knowledge of Parent, threatened against or affecting
Parent, its assets or its capital stock.


5.14.      Governmental Consents. Except as set forth in Section 5.14 of the
Parent Disclosure Schedules, no material permit, consent, notification, approval
or authorization of, or declaration to or filing with, any Governmental Entity
is required in connection with the execution, delivery or performance of the
Parent Documents by Parent or the consummation by Parent of the Contemplated
Transactions.


5.15.      Employees; Labor Matters.


(a)           Section 5.15 of the Parent Disclosure Schedules sets forth as of
the date indicated therein the name, title, location, base salary or wages,
bonus entitlement, annual vacation entitlement and accrued vacation of each
present employee of Parent (the “Parent Employees”).  Section 5.15 of the Parent
Disclosure Schedules further identifies which of the Parent Employees, as well
as other consultants, agents and independent contractors, are covered by or
subject to an employment, consulting, non-competition or severance agreement
with Parent, and copies of all such agreements shall be provided or made
available to MediSync.
 
 
21

--------------------------------------------------------------------------------

 

(b)           Except as set forth in Section 5.15 of the Parent Disclosure
Schedules, with respect to the Parent Employees, each of the following is true:
(A) none of the Parent Employees is a member of or represented by any labor
union or covered by any collective bargaining agreement, and to Parent’s
Knowledge, there are no attempts of whatever kind and nature being made to
organize any of the Parent Employees; (B) there is no strike, labor dispute,
slowdown or stoppage actually pending or, to Parent’s Knowledge, threatened, and
no such strike, dispute, slowdown or stoppage has occurred during the preceding
five (5) years; (C) Parent is in compliance with all applicable Legal
Requirements respecting employment and employment practices, and is not engaged
in any unfair labor practice within the meaning of Section 8 of the National
Labor Relations Act; and (D) Parent is not delinquent in the payment of (1) any
wages, salaries, commissions, bonuses or other compensation for all periods
prior to the date hereof, or (2) any amount which is due and payable to any
state or state fund pursuant to any workers compensation statute, rule or
regulation of any amount which is due and payable to any workers compensation
claimant or any other party arising under or with respect to a claim that has
been filed under state statutes or under any applicable state statute or
administrative procedure.
 
5.16.      Employee Benefits.
 
(a)           Section 5.16 of the Parent Disclosure Schedules lists each
employee benefit plan or arrangement, including each “employee benefit plan”
within the meaning of Section 3(3) of ERISA and any other pension plan, deferred
compensation plan, stock option plan, bonus plan, stock purchase plan, medical,
hospitalization, disability or other fringe benefit, change in control,
severance or termination pay plan, policy, agreement or arrangement, funded or
unfunded, written or unwritten, which Parent or a Parent ERISA Affiliate
maintains or contributes to with respect to the Parent Employees and other
former employees of Parent, whether employed within or outside the United States
(each, a “Parent Plan”).  None of the Parent Plans is subject to Title IV of
ERISA or Section 412 of the Code, and neither Parent nor any ERISA Affiliate
maintains, sponsors or contributes to, or within the past five (5) years, has
maintained, sponsored, contributed to, any “defined benefit plan” within the
meaning of Section 3(35) of ERISA, any “multiemployer plan” within the meaning
of Section 3(37) of ERISA or any other employee benefit plans subject to Title
IV of ERISA or Section 412 of the Code.
 
(b)           With respect to each of the Parent Plans disclosed in Section 5.16
of the Parent Disclosure Schedules, Parent has provided or made available to
MediSync true and complete copies of the following documents, to the extent
applicable: (A) the governing plan documents, insurance contracts, or agreements
and related trust agreements, (B) the most recent summary plan description and
all subsequent summary material modifications, (C) the most recent IRS favorable
determination or opinion letter for each pension plan intended to be a qualified
plan under Section 401(a) of the Code, and (D) each of the three most recently
filed Forms 5500 Annual Return/Report. Each of the Parent Plans has been
operated and administered in compliance with its terms (except for those terms
which are inconsistent with the changes required by statutes, regulations, and
rulings for which changes are not yet required to be made, in which case the
Parent Plans have been administered in accordance with the provisions of those
statutes, regulations and rulings) and in accordance with all applicable Legal
Requirements and Parent has made, or caused to be made, all contributions and
premium payments required to be made thereunder, and none of the Parent Plans is
subject to any Action. Other than routine claims for benefits, there are no
pending or threatened disputes, actions, encumbrances, audits, or controversies
involving a Parent Plan or its fiduciaries, administrators or trustees and
Parent does not have any Knowledge of a reasonable basis for any such dispute,
action, encumbrance, audit, or controversy. Each Parent Plan has satisfied any
applicable nondiscrimination requirements, including, without limitation,
requirements under Code Sections 105, 125, 129, 401(a)(4), 401(k), or 401(m),
for each of the three most recently completed plan years.
 
 
22

--------------------------------------------------------------------------------

 

(c)           Neither Parent nor, to Parent’s Knowledge, any other “disqualified
person” (within the meaning of Section 4975 of the Code) or any “party in
interest” (within the meaning of Section 3(14) of ERISA), has engaged in any
“prohibited transaction” (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) with respect to or relating to any Parent Plan.  Neither
Parent nor, to Parent’s Knowledge, any other fiduciary (as defined in Section
3(21) of ERISA) of any Parent Plan has any liability for breach of fiduciary
duty or other failure to act or comply in connection with the administration or
investment of the assets of any Parent Plan.
 
(d)           Except to set forth in Section 5.16 of the Parent Disclosure
Schedules, the Contemplated Transactions will not cause the acceleration of
vesting in, or payment of, any benefits under any Parent Plan and shall not
otherwise accelerate or increase any liability under any Parent Plan.  The
Contemplated Transactions will not give rise to a tax gross-up payment
including, without limitation, for taxes under Code Sections 409A or 4999, under
any Parent Plan.
 
(e)           With respect to any Parent Plans which are “group health plans”
under COBRA, HIPAA, or Part 7 of Subtitle B of Title I of ERISA, there has been
timely compliance with all material requirements imposed by COBRA, HIPAA, or
Part 7 of Subtitle B of Title I of ERISA, and neither Parent nor any ERISA
Affiliates has knowledge of any liability that could be expected to be incurred
arising from Parent’s or any ERISA Affiliates’ obligations under COBRA, HIPAA,
Part 7 of Subtitle B of Title I of ERISA, or any similar state Legal
Requirement.  None of the Parent Plans provide medical, surgical,
hospitalization, death or similar benefits (whether or not insured) for the
Parent Employees of former employees of Parent for periods extending beyond
their retirement or other termination of service, other than coverage mandated
by applicable Legal Requirements.
 
(f)           All assets of each Parent Plan have been held in trust unless a
statutory or administrative exemption to the trust requirements of ERISA Section
403(a) applies
 
(g)           (g) Except as set forth on Section 5.16 of the Parent Disclosure
Schedules, neither Parent nor any of its ERISA Affiliates maintain a
“nonqualified deferred compensation plan” within the meaning of Code Section
409A. Except as set forth on Section 5.16 of the Parent Disclosure Schedules,
each such nonqualified deferred compensation plan has been operated in
compliance with Code Section 409A since January 1, 2005, and has complied in
documentation since January 1, 2009. No Parent Plan that would be such a
nonqualified deferred compensation plan but for the effective date provisions
applicable to Code Section 409A, as set forth in Section 885(d) of the American
Jobs Creation Act of 2004, has been “materially modified,” within the meaning of
Section 1.409A-6(a)(4) of the Treasury Regulations, after October 3, 2004 in a
manner that would cause it not to comply with Code Section 409A.
 
 
23

--------------------------------------------------------------------------------

 

5.17.      Compliance with Laws. Parent has complied in all material respects
with all Legal Requirements applicable to Parent and its business.  To the
Knowledge of Parent, no event has occurred or circumstance exists that (with or
without notice or lapse of time) may constitute or result in a material
violation by Parent of, or a failure on the part of Parent to comply with, any
material Legal Requirement.  Parent has not received any notice or other
communication (whether oral or written) from any Governmental Entity or any
other Person regarding any actual, alleged, possible or potential violation of,
or failure to comply with, any material Legal Requirement in the conduct of the
operation of Parent’s business.


5.18.      Environmental Compliance.


(a)           Parent is, and at all times has been, in material compliance with,
and has not been and is not in material violation of or liable under, any
Environmental Law.  Neither Parent nor any other Person for whose conduct Parent
is or may be held to be responsible has received any actual or threatened order,
notice or other communication from any Governmental Entity or other third-party,
of any actual or potential violation or failure to comply with any Environmental
Law.
 
(b)           Parent has had in the past and presently has all Environmental
Permits necessary to conduct its operations and has been in the past and is
presently in material compliance with all the Environmental Permits (including,
without limitation, any information provided on the applications therefor and
all restrictions or limitations therein) and has made all appropriate filings
for issuance or renewal of all of the Environmental Permits.
 
5.19.      Undisclosed Liabilities. Parent does not have any Liability (whether
accrued, absolute, contingent, unasserted or otherwise) of any nature, of a type
required by GAAP to be reflected on a consolidated balance sheet, including
indebtedness for borrowed money or guarantees, except for (a) Liabilities as and
to the extent disclosed, reflected or reserved on the Parent Interim Financial
Statements, (b) Liabilities incurred in the Parent Ordinary Course since the
Parent Interim Balance Sheet Date and (c) Liabilities disclosed in Section 5.19
of the Parent Disclosure Schedules (to the extent so disclosed).


5.20.      Insurance.  Parent has delivered to MediSync a true and complete
summary of all policies of insurance to which Parent is a party or under which
Parent is or has been covered at any time since December 31, 2008.  Section 5.20
of the Parent Disclosure Schedules lists all insurance policies to which Parent
is a party or under which Parent is covered.  Parent has not received (x) any
refusal of coverage or any notice that a defense will be afforded with
reservation of rights, or (y) any notice of cancellation or any other indication
that any insurance policy is no longer in full force or effect or will not be
renewed or that the issuer of any policy is not willing or able to perform its
obligations thereunder.
 
 
24

--------------------------------------------------------------------------------

 
 
5.21.     Permits. Except as set forth in Section 5.21 of the Parent Disclosure
Schedules, Parent has obtained, and is in compliance with, all material
licenses, permits and authorization that are required by any Governmental Entity
to conduct Parent’s business as presently conducted.


5.22.     Related Party Transactions.  Except as disclosed in Section 5.22 of
the Parent Disclosure Schedules, no Related Person has had any direct or
indirect interest in any property (whether real, personal or mixed and whether
tangible or intangible) used in or pertaining to the business of Parent. Since
December 31, 2007, no Related Person has, directly or indirectly, (a) had
business dealings or a material financial interest in any transaction with
Parent, other than business dealings or transactions disclosed in Section 5.22
of the Parent Disclosure Schedules, each of which has been conducted in the
Parent Ordinary Course with Parent at substantially prevailing market prices and
on substantially prevailing market terms, (b) engaged in competition with Parent
with respect to any line of the products or services of Parent (a “Parent
Competing Business”) in any market presently served by Parent, except for
ownership of 1% or less of the outstanding capital stock of any Parent Competing
Business that is publicly traded on any recognized exchange or in the
over-the-counter market or (c) possessed any financial interest in, or is a
director, officer or employee of, any Person which is a client, supplier,
customer, lessor, lessee, or competitor or potential competitor of Parent.


5.23.      Brokerage. Except as set forth in Section 5.23 of the Parent
Disclosure Schedules, neither Parent nor any of its Affiliates has engaged, or
has any liability or obligation to pay any fees or commissions to, any broker,
finder or agent with respect to the Contemplated Transactions.


5.24.      Public Filings.  Except as set forth in Section 5.24 of the Parent
Disclosure Schedules, all filings with the SEC that Parent has been required to
make under the Securities Act and the Exchange Act (collectively the “Parent
Public Reports”) have been timely filed and each of the Parent Public Reports
complies in all material respects with the requirements of the Securities Act
and the Exchange Act and all regulations promulgated thereunder.


SECTION 6. PRE-CLOSING COVENANTS


6.1.        Access and Investigation.  Between the date hereof and the Closing
Date, each of MediSync and Parent will, and will cause their respective
representatives to:


(a)        afford the other Party and its representatives reasonable access
during regular business hours to such Party, and its personnel, properties,
contracts, books and records, and other documents and data so as to not
unreasonably interfere with the conduct of such Party’s business;
 
(b)        afford the other Party with access all such contracts, books and
records, and other existing documents and data as the other Party may reasonably
request; and
 
(c)        make available to the other Party and its representatives such
additional financial, operating and other data and information as the other
Party may reasonably request.
 
 
25

--------------------------------------------------------------------------------

 

6.2.        Operation of the Businesses.  Between the date hereof and the
Closing Date, each of MediSync and Parent will, and will cause their respective
representatives to:


(a)        conduct its business only in the MediSync Ordinary Course or Parent
Ordinary Course, as applicable, or otherwise with the consent of the other
Party;
 
(b)        use its best efforts to preserve intact the current business
organization of such Party, keep available the services of the current officers,
employees and agents of such Party, and maintain the relations and good will
with suppliers, customers, landlords, creditors, employees, agents and others
having business relationships with such Party; and
 
(c)        confer with the other Party concerning operational matters of a
material nature and the status of business operations and finances.
 
6.3.       No Inaccuracy or Breach of Representations, Warranties and
Covenants.  Except as otherwise expressly permitted by this Agreement, between
the date of this Agreement and the Closing Date, neither MediSync, Parent nor
Merger Sub will, without the prior consent of the other Party, take any
affirmative action, or fail to take any reasonable action within their or its
control, which would cause or result in an inaccuracy of any of the
representations or warranties, or breach covenants, of such Party set forth in
this Agreement.


6.4.        Takeover Proposals.


(a)        MediSync shall not, and shall not authorize or permit any of its
officers, directors or employees or representatives or agents to, directly or
indirectly, solicit, initiate, or take any other action to facilitate, any
inquiries or the making of any proposal which constitutes, or may reasonably be
expected to lead to, any Takeover Proposal, or agree to or endorse any Takeover
Proposal, or participate in any discussions or negotiations, or provide third
parties with any nonpublic information, relating to any such inquiry or
proposal.
 
(b)        MediSync promptly shall advise Parent of any request for information
or of any Takeover Proposal, or any inquiry with respect to or which could lead
to any Takeover Proposal, the material terms and conditions of such request,
Takeover Proposal or inquiry and the identity of the Person making any such
request, Takeover Proposal or inquiry.
 
6.5.        MediSync Disclosure Schedule. From time to time up to the Closing
Date, MediSync will promptly supplement, amend or add to the MediSync Disclosure
Schedule that it has delivered pursuant to this Agreement with respect to any
matter which should have been included in the MediSync Disclosure Schedule as of
the date hereof or any matter first existing or occurring after the date hereof
which, if existing or occurring at or prior to the date hereof, would have been
required to be set forth or described in such MediSync Disclosure Schedule or
which is necessary to correct any information in such MediSync Disclosure
Schedule which has been rendered inaccurate thereby.  No supplement, amendment
or addition to any MediSync Disclosure Schedule will have any effect for the
purpose of determining satisfaction of the conditions set forth in Section 8.2
or any other rights Parent or Merger Sub may have in respect of the accuracy of
any representation or warranty to which such MediSync Disclosure Schedule
applies as of the date hereof or as of the Closing Date unless such supplement,
amendment or addition is expressly accepted by Parent (with reference to this
Section), in writing, in Parent’s sole discretion.
 
 
26

--------------------------------------------------------------------------------

 

6.6.        Parent Disclosure Schedules.  From time to time up to the Closing
Date, Parent and Merger Sub will promptly supplement, amend or add to the Parent
Disclosure Schedule that it has delivered pursuant to this Agreement with
respect to any matter which should have been included in the Parent Disclosure
Schedule as of the date hereof or any matter first existing or occurring after
the date hereof which, if existing or occurring at or prior to the date hereof,
would have been required to be set forth or described in such Parent Disclosure
Schedule or which is necessary to correct any information in such Parent
Disclosure Schedule which has been rendered inaccurate thereby.  No supplement,
amendment or addition to any Parent Disclosure Schedule will have any effect for
the purpose of determining satisfaction of the conditions set forth in Section
8.1 or any other rights MediSync may have in respect of the accuracy of any
representation or warranty to which such Parent Disclosure Schedule applies as
of the date hereof or as of the Closing Date unless such supplement, amendment
or addition is expressly accepted by MediSync (with reference to this Section),
in writing, in MediSync’s sole discretion.


SECTION 7.  POST-CLOSING COVENANTS


7.1.        Leased Services Agreement. At the first meeting of the board of
directors of the Surviving Corporation following the Effective Time, the
Surviving Corporation shall use its best efforts to cause its board of directors
to consider and approve a Leased Services Agreement by and among the Surviving
Corporation, SMC Ventures, Inc. and Dov Ehrlich, in substantially the form
attached hereto as Exhibit D.


7.2.        Cooperation; Other Approvals, Filings and Consents  Upon the terms
and subject to the conditions set forth in this Agreement, each Party shall use
its commercially reasonable efforts to take, or cause to be taken, all actions,
and do, or cause to be done, and to assist and cooperate with the other Party or
Parties in doing, all things necessary, proper or advisable to consummate and
make effective, in the most expeditious manner practicable, the Contemplated
Transactions.  Each Party, at the reasonable request of another Party, shall
execute and deliver such other instruments and do and perform such other acts
and things as may be necessary or desirable for consummating the Contemplated
Transactions.
 
 
27

--------------------------------------------------------------------------------

 
 
7.3.        Director and Officer Liability and Indemnification.


(a)        The Certificate of Incorporation and By-laws of the Surviving
Corporation shall contain the provisions with respect to indemnification set
forth in Article Tenth of MediSync’s Certificate of Incorporation, as amended,
and Article Eight of MediSync’s Amended and Restated Bylaws on the date of this
Agreement and shall provide for indemnification to the fullest extent permitted
by and in accordance with the DGCL, which provisions shall not be amended,
repealed or otherwise modified for a period of six (6) years after the Effective
Time (provided that in the event any claim is asserted or made within such six
(6) year period, all rights to indemnification in respect of any such claim
shall continue until final disposition of any such claim) in any manner that
would adversely affect the rights thereunder of individuals who at any time
prior to the Effective Time were directors or officers of MediSync in respect of
actions or omissions occurring at or prior to the Effective Time (including,
without limitation, the Contemplated Transactions).
 
(b)        Parent agrees that at all times after the Effective Time it shall,
and shall cause the Surviving Corporation to, indemnify each person who is now,
or has been at any time prior to the date hereof, an employee, agent, director
or officer of MediSync or of any of MediSync’s Subsidiaries (individually an
“Indemnified Party” and collectively the “Indemnified Parties”), to the full
extent permitted by applicable Legal Requirements, with respect to any claim,
Liability, loss, damage, cost or expense, whenever asserted or claimed, based in
whole or in part on, or arising in whole or in part out of, any matter existing
or occurring at or prior to the Effective Time.  Parent shall, and shall cause
the Surviving Corporation to, maintain in effect for not less than six (6) years
after the Effective Time policies of directors’ and officers’ liability
insurance equivalent in all material respects to those maintained by or on
behalf of MediSync on the date hereof (and having at least the same coverage and
containing terms and conditions which are no less advantageous to the persons
currently covered by such policies as insured) with respect to matters existing
or occurring at or prior to the Effective Time; and Parent, in addition to the
indemnification provided above in this Section 7.3, shall indemnify the
Indemnified Parties for the balance of such insurance coverage on the same terms
and conditions as though Parent were the insurer under those policies.
 
7.4.        Employee Matters.


(a)        Parent agrees that those employees who continue employment with the
Surviving Corporation after the Effective Time shall be provided with salaries,
employee benefits and incentive compensation that are, in the aggregate,
generally comparable to the salaries, employee benefits and incentive
compensation provided to employees of MediSync generally as of the date
hereof.  Notwithstanding the foregoing, this Section 7.4(a) shall not be
construed as a guarantee of continued employment for any of MediSync’s employees
for any period of time after the Effective Time.
 
(b)        Effective upon the Effective Time, Parent shall amend any employee
benefit plan, program or arrangement established or maintained by Parent, the
Surviving Corporation or any of their respective subsidiaries under which any
employee of MediSync and any of the MediSync Subsidiaries may be eligible to
participate on or after the Effective Time so that each such employee shall
receive credit for his or her service accrued or deemed accrued on or prior to
the Effective Time with MediSync and such MediSync Subsidiaries for all purposes
(including for purposes of eligibility to participate, vesting, benefit accrual
and eligibility to receive benefits, but excluding benefit accruals under any
defined benefit pension plan) under each such employee benefit plan, program or
arrangement.
 
 
28

--------------------------------------------------------------------------------

 

(c)        With respect to the welfare benefit plans, programs and arrangements
maintained, sponsored or contributed to by Parent or the Surviving Corporation
(“Parent Welfare Benefit Plans”) in which an active employee of MediSync and any
of the MediSync Subsidiaries may become eligible to participate in following the
Effective Time, Parent shall (i) waive, or cause its insurance carrier to waive,
all limitations as to preexisting and at-work conditions, if any, with respect
to participation and coverage requirements applicable to each such active
employee under any Parent Welfare Benefit Plan to the same extent waived under a
comparable plan of MediSync or the MediSync Subsidiaries and (ii) cause any
eligible expenses incurred by any employee of MediSync or any of the MediSync
Subsidiaries and his or her covered dependents under comparable plans during the
plan year in which such individuals move to a comparable Parent Welfare Benefit
Plan to be taken into account under the Parent Welfare Benefit Plans for
purposes of satisfying all deductible, coinsurance and maximum out-of-pocket
requirements applicable to such employee and his or her dependents as if such
amounts had been paid in accordance with the Parent Welfare Benefit Plans, and
(iii) waive, or cause its insurance carrier to waive, any waiting period
limitation or evidence of insurability requirement that would otherwise be
applicable to an employee of MediSync or any of the MediSync Subsidiaries and
his or her eligible dependents on or after the Effective Time during the plan
year in which such individuals move to a comparable Parent Welfare Benefit Plan.
 
(d)        Without limiting the generality of the foregoing, no provision of
this Agreement shall create any third party beneficiary rights in any employee
or former employee of MediSync or any of the MediSync Subsidiaries (including
any beneficiary or dependent thereof) in respect of continued employment by
MediSync or any of its Subsidiaries or otherwise.
 
SECTION 8. CONDITIONS TO CLOSING


8.1.        Conditions to Obligation of Parent and Merger Sub.  The obligation
of Parent and Merger Sub to consummate the transactions to be performed by it in
connection with the Closing is subject to satisfaction of the following
conditions (any of which may be waived by Parent in writing, in whole or in
part):


(a)        The representations and warranties of MediSync in this Agreement and
the Ancillary Documents that are qualified by materiality or MediSync MAE shall
be true and correct as so qualified in all respects as of the date of this
Agreement and as of the Closing Date (without giving effect to any updates,
supplements or additions to the MediSync Disclosure Schedules delivered
hereunder), except to the extent expressly made as of a specified date, in which
case such representations and warranties shall be true and correct as of such
date, and the representations and warranties of MediSync in this Agreement and
the Ancillary Documents that are not qualified by materiality or MediSync MAE
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing Date (without giving effect to any updates,
supplements or additions to the MediSync Disclosure Schedules delivered
hereunder), except to the extent expressly made as of a specified date, in which
case as of such date.
 
 
29

--------------------------------------------------------------------------------

 

(b)        The covenants and obligations that MediSync is required to perform or
to comply with pursuant to this Agreement at or prior to the Closing must have
been duly performed and complied with in all material respects.
 
(c)         MediSync shall have procured all of the third party consents
specified in Schedule 8.1(c) hereto.
 
(d)        MediSync shall have delivered to Parent a certificate, executed by an
authorized officer of MediSync, to the effect that the conditions specified
above in Sections 8.1(a), (b), and (c) have been satisfied in all respects.
 
(e)         MediSync shall have delivered to Parent a certificate, executed by
the Secretary of MediSync, attaching the following:
 
(i)       certificates from the State of Delaware and from each jurisdiction in
which MediSync is qualified to do business as a foreign entity, dated no earlier
than thirty (30) days prior to the Closing Date, as to the good standing or
foreign qualification to do business, as applicable, of MediSync in such
jurisdictions;
 
(ii)       a copy of the current Certificate of Incorporation and Bylaws of each
of MediSync and any MediSync Subsidiary; and
 
(iii)      a copy of the resolutions adopted by the Board of Directors and the
stockholders of MediSync authorizing the execution, delivery and performance of
this Agreement and the Contemplated Transactions.
 
(f)         No Action shall be pending wherein an unfavorable Order would (A)
prevent consummation of any of the Contemplated Transactions, (B) cause any of
the Contemplated Transactions to be rescinded following consummation, or (C)
adversely affect the right of Parent or Merger Sub to own the assets of MediSync
or to operate MediSync’s business as currently conducted (and no such Order
shall be in effect).
 
(g)        All filings that are required to have been made by MediSync with any
Governmental Entity to carry out the Contemplated Transactions shall have been
made and all authorizations, consents and approvals from any Governmental Entity
required to carry out the Contemplated Transactions shall have been received and
any applicable waiting periods shall have expired.
 
(h)         The Certificate of Merger shall have been filed with the Secretary
of State of the State of Delaware in accordance with the DGCL.
 
 
30

--------------------------------------------------------------------------------

 

(i)          All actions to be taken by MediSync in connection with consummation
of the Contemplated Transactions and all certificates, opinions, instruments,
and other documents required to effect the Contemplated Transactions will be
reasonably satisfactory in form and substance to Parent.
 
Neither Parent nor Merger Sub may assert that a condition to Closing has not
occurred if either Parent’s or Merger Sub’s breach of this Agreement or failure
to act in good faith has prevented such condition from being satisfied.
 
8.2.        Conditions to Obligation of MediSync.  The obligation of MediSync to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions (any of which may be
waived by MediSync in writing, in whole or in part):


(a)         The representations and warranties of Parent and Merger Sub in this
Agreement and the Ancillary Documents that are qualified by materiality or
Parent MAE shall be true and correct as so qualified in all respects as of the
date of this Agreement and as of the Closing Date (without giving effect to any
updates, supplements or additions to the Parent Disclosure Schedules delivered
hereunder), except to the extent expressly made as of a specified date, in which
case such representations and warranties shall be true and correct as of such
date, and the representations and warranties of Parent and Merger Sub in this
Agreement and the Ancillary Documents that are not qualified by materiality or
Parent MAE shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing Date (without giving effect to any updates,
supplements or additions to the Parent Disclosure Schedules delivered
hereunder), except to the extent expressly made as of a specified date, in which
case as of such date.
 
(b)         The covenants and obligations that Parent and Merger Sub are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been duly performed and complied with in all material
respects.
 
(c)         Parent and Merger Sub shall have procured all of the third party
consents specified in Schedule 8.2(c) hereto.
 
(d)        Parent and Merger Sub shall have delivered to MediSync a certificate,
executed by an authorized officer of Parent and Merger Sub, to the effect that
the conditions specified above in Sections 8.2(a), (b) and (c) have been
satisfied in all respects.
 
(e)         Parent and Merger Sub shall have delivered to MediSync a
certificate, executed by the Secretary of Parent and Merger Sub, attaching the
following:
 
(i)       certificates from the State of Delaware, State of Nevada and from each
jurisdiction in which Parent and Merger Sub are qualified to do business as a
foreign entity, dated no earlier than thirty (30) days prior to the Closing
Date, as to the good standing or foreign qualification to do business, as
applicable, of Parent and Merger Sub in such jurisdictions;
 
 
31

--------------------------------------------------------------------------------

 

(ii)       a copy of the current Certificate of Incorporation and Bylaws of each
of Parent and Merger Sub; and
 
(iii)      a copy of the resolutions adopted by the Board of Directors of Parent
and Merger Sub and the shareholders of Merger Sub authorizing the execution,
delivery and performance of this Agreement and the Contemplated Transactions.
 
(f)         No Action shall be pending wherein an unfavorable Order would (A)
prevent consummation of any of the Contemplated Transactions, (B) cause any of
the Contemplated Transactions to be rescinded following consummation, or (C)
adversely affect the right of Parent or Merger Sub to own the assets of MediSync
or to operate MediSync’s business as currently conducted (and no such Order
shall be in effect).
 
(g)        All filings that are required to have been made by Parent and Merger
Sub with any governmental agency to carry out the Contemplated Transactions
shall have been made and all authorizations, consents and approvals from any
governmental agency required to carry out the Contemplated Transactions shall
have been received and any applicable waiting periods shall have expired.
 
(h)         The Certificate of Merger shall have been filed with the Secretary
of State of the State of Delaware in accordance with the DGCL.
 
(i)          All actions to be taken by each of Parent and Merger Sub in
connection with consummation of the Contemplated Transactions and all
certificates, opinions, instruments, and other documents required to effect the
Contemplated Transactions will be reasonably satisfactory in form and substance
to MediSync.
 
(j)         Parent shall enter into a registration rights agreement with the
shareholders receiving Parent Common Stock pursuant to this Agreement, providing
such shareholders with “piggy-back” registration rights in connection with a
registered offering by the Parent following the date hereof, which such
registration rights agreement shall be in form and substance satisfactory to the
Parties.
 
(k)         MediSync may not assert that a condition to Closing has not occurred
if MediSync’s breach of this Agreement or failure to act in good faith has
prevented such condition from being satisfied.
 
SECTION 9. TERMINATION


9.1.        Termination Events.  This Agreement may, by notice given prior to or
at the Closing, be terminated:


(a)         by either (i) Parent on the one hand, or (ii) MediSync on the other
hand, if a material breach of any provision of this Agreement has been willfully
committed by the other Party and such material breach has not been waived or
cured within fifteen (15) days of such material breach, and the terminating
Party is not in breach of any provision of this Agreement;
 
 
32

--------------------------------------------------------------------------------

 

(b)        by either (i) Parent on the one hand, or (ii) MediSync on the other
hand, if the Closing has not occurred (other than through the failure of the
Party seeking to terminate this Agreement to comply fully with its obligations
under this Agreement) on or before June 30, 2011, or such later date as Parent
and MediSync may agree upon; or
 
(c)         by mutual consent of Parent and MediSync.
 
9.2.        Effect of Termination.  If this Agreement is terminated pursuant to
Section 9.1 above, all further obligations of the Parties under this Agreement
will terminate, except the obligations in Section 10; provided, however, that if
this Agreement is terminated by a Party as a result of the other Party’s fraud,
or willful or intentional breach of its representations, warranties or
obligations hereunder, the terminating Party shall have the right to pursue all
remedies available to it at law or in equity.


SECTION 10. MISCELLANEOUS


10.1.      Press Releases and Communication. No press release or public
announcement related to this Agreement or the Contemplated Transactions shall be
issued or made without the joint approval of Parent and MediSync, unless
required by applicable Legal Requirements (in the reasonable opinion of counsel)
in which case Parent and MediSync shall have the right to review such press
release or announcement prior to publication.


10.2.      Expenses.  Except as otherwise expressly provided herein, MediSync,
Merger Sub and Parent shall pay all of their own expenses (including attorneys’
and accountants’ fees and expenses) in connection with the negotiation of this
Agreement, the performance of their respective obligations hereunder and the
consummation of the Contemplated Transactions (whether consummated or not).


10.3.     Notices.  All notices, consents, waivers and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by telecopier (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a Party may designate by notice to the other Parties):


Notices to Parent and Merger Sub:


Vyteris, Inc.
13-01 Pollitt Drive
Fari Lawn, NJ  07410
Fax:  201-625-6397
 
 
33

--------------------------------------------------------------------------------

 
 
with copies to (which shall not constitute notice):


Jolie Kahn, Esq.
61 Broadway, Suite 2820
New York, New York  10006
Fax:  866-705-3071


Notices to MediSync:


MediSync BioServices, Inc.
7260 Clunie Place, Suite 14903
Delray Beach, Florida, 33446
Attn: Dov Ehrlich, President
 
with a copy to (which shall not constitute notice):


Bryan Cave LLP
1201 West Peachtree Street, NW
Fourteenth Floor
Atlanta, Georgia 30309
Attn:  Rick Miller
Fax: 404-572-6999


10.4.      Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. This Agreement may not be assigned by any
Party without the prior written consent of the other Parties.  Upon any such
permitted assignment, the references in this Agreement to a Party shall also
apply to any such assignee unless the context otherwise requires.


10.5.      Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any Legal Requirement, all
other terms or provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the Contemplated
Transactions is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
Contemplated Transactions are consummated as originally contemplated to the
greatest extent possible.


10.6.      No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
no rule of strict construction shall be applied against any Person, and there
shall be no presumption that will result in ambiguity construed against the
drafter.
 
 
34

--------------------------------------------------------------------------------

 
 
10.7.      Amendment and Waiver. Any provision of this Agreement or the
Schedules, Appendices or Exhibits hereto may be amended or waived only in
writing signed by duly authorized representatives of Parent, Merger Sub and
MediSync. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by the Party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.  The waiver by any Party of a
breach of any provision of this Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach.  No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.


10.8.     Complete Agreement. This Agreement and the documents referred to
herein contain the complete agreement between the Parties and supersede any
prior understandings, agreements or representations by or between the Parties,
written or oral, which may have related to the subject matter hereof in any way.


10.9.     Counterparts. This Agreement may be executed in multiple counterparts,
anyone of which need not contain the signatures of more than one Party, but all
such counterparts taken together shall constitute one and the same instrument.


10.10.    No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the Parties and their permitted assigns and nothing herein expressed or
implied shall give or be construed to give any Person (other than the Parties
and their permitted assigns) any legal or equitable rights hereunder.


10.11.    Governing Law; Jurisdiction; Waiver of Jury Trial.


(a)         This Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the State of New York as applied to contracts made
and fully performed in such state, except insofar as the DGCL shall be
mandatorily applicable to the Merger and the rights of the stockholders of the
Parties in connection therewith.  Each of the Parties irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of New York, for the
purpose of any Action arising out of or relating to this Agreement.  Each of the
Parties consents to service of process by delivery pursuant to Section 10.3
hereof and agrees that a final judgment in any Action shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Legal Requirements.
 
(b)         Each of the Parties hereby waives, to the fullest extent permitted
by applicable Legal Requirements, any right to trial of any claim, demand,
action, or cause of action (i) arising under this Agreement or (ii) in any way
connected with or related or incidental to the dealings of the Parties in
respect of this Agreement or any of the Contemplated Transactions, in each case
whether now existing or hereafter arising, and whether in contract, tort,
equity, or otherwise. Each of the Parties hereby agrees and consents that any
such claim, demand, action, cause of action shall be decided by court trial
without a jury and that the Parties may file an original counterpart of a copy
of this Agreement with any court as written evidence of the consent of the
Parties to the waiver of their right to trial by jury.
 
 
35

--------------------------------------------------------------------------------

 

10.12.    Specific Performance.  Each of the Parties acknowledges and agrees
that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached.  Accordingly, each of the Parties agrees that
the other Party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having, in accordance with the
terms of this Agreement, jurisdiction over the Parties and the matter, in
addition to any other remedy to which it may be entitled, at law or in equity.
 
[Remainder of Page Intentionally Left Blank]
 
 
36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.
 

 
MEDISYNC
       
MediSync BioServices, Inc.
       
By: 
     
Name:
   
Title:
       
PARENT
       
Vyteris, Inc.
       
By:
     
Name:
   
Title:
       
MERGER SUB
       
VYHNSUB, INC.
       
By:
     
Name:
   
Title:

 
MediSync-Vyteris Merger Agreement
Execution Page
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix A
 
Definitions
 
“Action” means any claim, action, charge, suit, arbitration, inquiry, demand,
proceeding or investigation by or before any Governmental Entity.
 
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.
 
“Ancillary Document” means any agreement, certificate or other document executed
at or prior to the Closing Date in connection herewith.
 
“Business Day” means any day other than (a) Saturday or Sunday or (b) any other
day on which banks in New York, New York, are permitted or required to be
closed.
 
“COBRA” means Sections 601 through 608 of ERISA and Section 4980B of the Code,
each as amended, and the rulings and regulations issued thereunder.


“Code” means the Internal Revenue Code of 1986, as amended.


“Contemplated Transactions” means the Merger and the other transactions
contemplated by this Agreement and the Ancillary Documents.
 
“Environmental Law” means CERCLA, as amended, the Resource Conservation and
Recovery Act of 1976, as amended, and any Legal Requirement now or previously in
effect regulating, relating to, or imposing liability or standards of conduct
concerning any Hazardous Substance, drinking water, groundwater, wetlands,
landfills, open dumps, above ground storage tanks, underground storage tanks,
solid waste, waste water, storm water run-off, waste emissions, wells, air
emissions, water discharges, noise emissions, or otherwise relating to pollution
or protection of the outdoor or indoor environment or health or safety.
 
“Environmental Permit” means any permit, license, approval, consent or other
authorization by a Governmental Entity pursuant to any Environmental Law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any Person that at any relevant time prior to the
Effective Time is considered a single employer with Parent or MediSync, as
applicable, under Section 414 of the Code.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
MediSync-Vyteris Merger Agreement
Appendix A
 
 
A-1

--------------------------------------------------------------------------------

 

“GAAP” means the United States generally accepted accounting principles,
consistently applied throughout the periods indicated.
 
“Governmental Entity” means any federal, state, local or foreign government or
any agency, bureau, board, directorate, commission, court, department, official,
political subdivision, tribunal or other instrumentality of federal, state,
local or foreign government.
 
“Hazardous Substance” means any element, compound, chemical, contaminant,
pollutant, material, waste or other substance or constituent that is defined or
regulated as such in, or for purposes of any Environmental Law, determined or
identified as hazardous, toxic, biohazardous or dangerous under any applicable
Environmental Law, or the release of which is prohibited or regulated under any
applicable Environmental Law, including, any asbestos, any petroleum, oil
(including crude oil or any fraction thereof), any radioactive substance, any
polychlorinated biphenyls, any toxin, chemical, infectious and medical waste,
microbial matter, and any other substance that may give rise to liability under
any Environmental Law.
 
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended, and the rulings and regulations issued thereunder.
 
“Indebtedness” means: (a) any indebtedness for borrowed money; (b) any
obligations evidenced by bonds, debentures, notes or other similar instruments;
(c) any obligations to pay the deferred purchase price of property or services,
except trade accounts payable and other current liabilities arising in the
ordinary course of business; (d) any obligations as lessee under capitalized
leases; (e) any indebtedness created or arising under any conditional sale or
other title retention agreement with respect to acquired property; (f) any
obligations, contingent or otherwise, under banker’s acceptance, letters of
credit or similar facilities; and (g) any guaranty of any of the foregoing.
 
“Intellectual Property Assets” includes, with respect to a Party:
 
(i)       the name, all fictional business names, trade names, styles,
registered and unregistered trademarks, service marks, and trademark
applications of a Party (collectively, “Marks”);
 
(ii)     all patents, patent applications, and inventions and discoveries that
may be patentable of a Party (collectively, “Patents”);
 
(iii)    all copyrights in both published works and unpublished works of a Party
(collectively, “Copyrights”);
 
(iv)    all know-how, trade secrets, confidential information, technical
information, data, process technology, plans, drawings, and blue prints owned,
used, or licensed by a Party (collectively, “Trade Secrets”);
 
(v)     all computer programs (source code or object code) owned by a Party;
 
MediSync-Vyteris Merger Agreement
Annex A
 
 
A-2

--------------------------------------------------------------------------------

 

(vi)     all license agreements covering computer programs (source code or
object code) licensed to a Party by a third party, whether as integrated or
bundled with any of the computer programs of a Party or as a separate
stand-alone product (including any off-the-shelf computer program licensed under
a shrink-wrap license) (collectively, “Licensed Software”);
 
(vii)   all domain names registered to a Party;
 
(viii)  all other proprietary rights of a Party; and
 
(ix)     all copies and tangible embodiments of the foregoing (in whatever form
or medium).
 
“IRS” means the Internal Revenue Service of the United States.
 
“Knowledge” means (i) with respect to MediSync, the actual knowledge of the
individuals listed on Exhibit E, attached hereto, and (ii) with respect to
Parent and Merger Sub, the actual knowledge of the individuals listed on Exhibit
F attached hereto.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other administrative order, constitution, law,
decree, code, ordinance, principle of common law, rule, regulation, statute or
treaty.
 
 “Liability” or “Liabilities” means any direct or indirect liability,
Indebtedness, obligation, expense, claim, fine, loss, damage, deficiency,
guarantee or endorsement of a Person, whether absolute or contingent, known or
unknown, accrued or unaccrued, liquidated or unliquidated, fixed or otherwise,
and whether due or to become due and regardless of when asserted.
 
“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, charge, option, right of first refusal, easement, servitude,
proxy, voting trust or agreement, transfer restriction under any shareholder
agreement or similar agreement, encumbrance or any other restriction or
limitation whatsoever.
 
“MediSync Common Stock” means the common stock of MediSync, par value $0.0001
per share.
 
“MediSync MAE” means any effect or change that would be materially adverse to
(i) the business, assets, liabilities (contingent or otherwise), condition
(financial or otherwise) or results of operations of MediSync and the MediSync
Subsidiaries, taken as a whole or (ii) on the ability of MediSync to timely
consummate the Contemplated Transactions; provided, however, that following
shall in no event, individually or in the aggregate, be deemed to be a MediSync
MAE hereunder: (i) any effect or change (including any change in the Legal
Requirements, Orders, or other binding directives issued by any Governmental
Entity) which affects generally the United States economy or MediSync’s industry
(or any part thereof) as a whole; (ii) any national or international political
or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States; (iii) any adverse change, effect, event, occurrence, state of facts or
development arising from or relating to financial, banking, or securities
markets (including any disruption thereof or any decline in the price of
securities generally or any market or index); (iv) any changes in GAAP; or (v)
acts or omissions of MediSync or the MediSync Subsidiaries carried out (or
omitted to be carried out) with the written consent of Parent or at the written
request or direction of Parent.
 
MediSync-Vyteris Merger Agreement
Annex A
 
 
A-3

--------------------------------------------------------------------------------

 

“MediSync Options” means those certain options awarded to the individual(s)
listed in Schedule 3.3 for the purchase of MediSync capital stock described in
Schedule 3.3.
 
“MediSync Ordinary Course” means the ordinary and usual course of day-to-day
operations of the business of MediSync and the MediSync Subsidiaries consistent
with past practice.
 
 “MediSync Notes” means those issued and outstanding promissory notes of
MediSync described in Schedule 3.1(b).
 
“MediSync Subsidiary” means any corporation or other entity of which the
securities having a majority of the ordinary voting power in electing the board
of directors (or other governing body) are, at the time of such determination,
owned by MediSync or another MediSync Subsidiary.
 
“MediSync Warrants” means those certain warrant agreements entered into with the
individual(s) listed in Schedule 3.2 for the purchase of MediSync capital stock
described in Schedule 3.2.
 
“Order” means any binding and enforceable decree, injunction, judgment, order,
ruling, assessment or writ issued by a Governmental Entity.
 
“Parent Common Stock” means the common stock of Parent, par value $.015 per
share.
 
“Parent MAE” means any effect or change that would be materially adverse to (i)
the business, assets, liabilities (contingent or otherwise), condition
(financial or otherwise) or results of operations of Parent and the Parent
Subsidiaries, taken as a whole or (ii) on the ability of Parent to timely
consummate the Contemplated Transactions; provided, however, that following
shall in no event, individually or in the aggregate, be deemed to be a Parent
MAE hereunder: (i) any effect or change (including any change in the Legal
Requirements, Orders, or other binding directives issued by any Governmental
Entity) which affects generally the United States economy or Parent’s industry
(or any part thereof) as a whole; (ii) any national or international political
or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States; (iii) any adverse change, effect, event, occurrence, state of facts or
development arising from or relating to financial, banking, or securities
markets (including any disruption thereof or any decline in the price of
securities generally or any market or index); (iv) any changes in GAAP; or (v)
acts or omissions of Parent or the Parent Subsidiaries carried out (or omitted
to be carried out) with the written consent of Parent or at the written request
or direction of Parent.
 
MediSync-Vyteris Merger Agreement
Annex A
 
 
A-4

--------------------------------------------------------------------------------

 

“Parent Ordinary Course” means the ordinary and usual course of day-to-day
operations of the business of Parent and the Parent Subsidiaries consistent with
past practice.
 
“Parent Subsidiary” means any corporation or other entity of which the
securities having a majority of the ordinary voting power in electing the board
of directors (or other governing body) are, at the time of such determination,
owned by Parent or another Parent Subsidiary.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Related Person” means with respect to a particular individual: (a) each other
member of such individual’s Family; (b) any Person that is directly or
indirectly controlled by such individual or one or more members of such
individual’s Family; (c) any Person in which such individual or members of such
individual’s Family hold (individually or in the aggregate) a Material Interest;
and (d) any Person with respect to which such individual or one or more members
of such individual’s Family serves as a director, manager, officer, partner,
executor, or trustee (or in a similar capacity).  With respect to a specified
Person other than an individual: (A) any Person that directly or indirectly
controls, is directly or indirectly controlled by, or is directly or indirectly
under common control with such specified Person; (B) any Person that holds a
Material Interest in such specified Person; (C) each Person that serves as a
director, manager, officer, partner, executor, or trustee of such specified
Person (or in a similar capacity); (D) any Person in which such specified Person
holds a Material Interest; (E) any Person with respect to which such specified
Person serves as a general partner or a trustee (or in a similar capacity); and
(F) any Related Person of any individual described in clause (B) or (C).
 
For purposes of this definition, (a) the “Family” of an individual includes (i)
the individual, (ii) the individual’s spouse, (iii) any other natural person who
is related to the individual or the individual’s spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
voting securities or other voting interests representing at least 10% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 10% of the outstanding equity securities or
equity interests in a Person.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
injecting, depositing, disposing, discharging, dispersal, escaping, dumping, or
leaching into the indoor or outdoor environment, including air, surface water,
soil or groundwater (including the abandonment or discarding of barrels,
containers, and other receptacles containing Hazardous Substances) or as
otherwise defined under Environmental Laws.
 
MediSync-Vyteris Merger Agreement
Annex A
 
 
A-5

--------------------------------------------------------------------------------

 

“SEC” means the United States Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.


“Takeover Proposal” means any written inquiry, proposal or offer from any Person
relating to (A) any direct or indirect acquisition or purchase of (i) the assets
of MediSync outside of the MediSync Ordinary Course, or (ii) any securities of
MediSync, or (B) any merger, consolidation, business combination,
recapitalization, liquidation, dissolution or similar transaction involving
MediSync (other than the Contemplated Transactions).
 
 “Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, ad valorem/personal property, stamp,
excise, occupation, sales, use, transfer, value added, alternative minimum,
estimated or other tax, including any interest, penalty or addition thereto,
whether disputed or not.
 
“Tax Returns” means any return, report, information return or other document
(including schedules or any related or supporting information) filed or required
to be filed with any Governmental Entity in connection with the determination,
assessment or collection of any Tax or the administration of any Legal
Requirements relating to any Tax.
 
MediSync-Vyteris Merger Agreement
Annex A
 
 
A-6

--------------------------------------------------------------------------------

 

Index of Certain Other Defined Terms
 

   
Page
     
Agreement
 
1
Certificate of Merger
 
2
Closing
 
2
Closing Date
 
2
DGCL
 
2
Effective Time
 
2
Environmental Permits
 
14
Indemnified Parties
 
28
Indemnified Party
 
28
Letter of Transmittal
 
4
MediSync Audited Financial Statements
 
7
MediSync Certificates
 
4
MediSync Competing Business
 
15
MediSync Disclosure Schedules
 
5
MediSync Documents
 
6
MediSync Employees
 
11
MediSync Financial Statements
 
7
MediSync Interim Balance Sheet Date
 
7
MediSync Interim Financial Statements
 
7
MediSync Leased Property
 
8
MediSync Material Contracts
 
9
MediSync Plan
 
12
Merger
 
1
Merger Sub
 
1
Parent
 
1
Parent Audited Financial Statements
 
17
Parent Competing Business
 
25
Parent Disclosure Schedules
 
15
Parent Documents
 
16
Parent Employees
 
21
Parent Financial Statements
 
17
Parent Interim Balance Sheet Date
 
17
Parent Interim Financial Statements
 
17
Parent Leased Property
 
18
Parent Material Contracts
 
19
Parent Plan
 
22
Parent Public Reports
 
25
Parent Welfare Benefit Plans
 
29
Parties
 
1
Party
 
1
Surviving Corporation
 
2
Surviving Corporation By-laws
 
3
Surviving Corporation Certificate
  
3

 
MediSync-Vyteris Merger Agreement
Annex A
 
 
A-7

--------------------------------------------------------------------------------

 

Schedule 3.1(a)


Merger Consideration Allocation – Common Stock Holders


Holder
 
Shares of MediSync
Common Stock Held
Immediately Prior to
Closing
   
Shares of 
Parent 
Common Stock
Issuable at Closing
 
Ehrlich, Dov
    481,550       2,407,750  
Kay, Jack
    28,875       144,375  
Bauer, Eugene A. M.D.
    71,881       359,405  
Brukardt, Gary
    114,604       573,020  
Burleson, Gene
    132,966       664,830  
Abeles, John (Northlea Partners)
    342,515       1,712,575  
Kanter, Joel (Windy City)
    245,098       1,225,490  
Bonanno Family Partnership, LLLP
    150,000       750,000  
Samuel Del Presto
    25,000       125,000  
O.T. Finance, SA
    25,000       125,000  
Kanter Family Foundation
    55,226       276,130  
Carl J. Domino
    25,000       125,000  
Richard Nuestader
    75,000       375,000  
Ron Eller
    25,000       125,000  
Mark Abrams
    25,000       125,000  
Steven H. Deutsch
    125,000       625,000  
Michael J. Pierce
    25,000       125,000  
Reed Oslan
    20,000       100,000  
Richard M. Spitalny
    15,000       75,000  
Stanley & Miriam Greenberg
    25,000       125,000  
CIBC Trust Company (Bahamas) Limited
    135,809       679,045  
Spencer Trask Breakthrough Partners, LLC
    275,000       1,375,000  
Chicago Investments, Inc.
    36,281       181,405  
Elliot Braun
    25,000       125,000  
Craig Whited
    50,000       250,000  
R&R Ventures, LLC
    25,000       125,000  
Kevin Carnahan
    100,000       500,000  
Joe N. and Jamie W. Behrendt Revocable Trust dated October 30, 1996
    25,000       125,000  
Robert Burkhardt
    10,000       50,000  
MPW Special Trust
    275,000       1,375,000  
Total
    2,989,805       14,949,025  

 
MediSync-Vyteris Merger Agreement
Schedule 3.1(a)
 
 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(b)


Merger Consideration Allocation – MediSync Notes Holders


Holder
 
Principal and Interest
Outstanding on MediSync
Promissory Notes
Immediately Prior to
Closing*
   
Shares of 
Parent Common
Stock Issuable
at Closing
 
Ehrlich, Dov
  $ 26,081       130,403  
Bauer, Eugene A. M.D.
  $ 41,880       209,401  
Brukardt, Gary
  $ 28,773       143,863  
Burleson, Gene
  $ 48,274       241,368  
Abeles, John (Northlea Partners)
  $ 182,994       914,971  
Kanter, Joel (Windy City)
  $ 90,358       451,789  
Bonanno Family Partnership, LLLP
  $ 184,612       923,060  
Samuel Del Presto
  $ 28,834       144,171  
O.T. Finance, SA
  $ 28,834       144,171  
Kanter Family Foundation
  $ 60,857       304,285  
Carl J. Domino
  $ 28,773       143,863  
Richard Nuestader
  $ 92,244       461,222  
Ron Eller
  $ 28,773       143,863  
Mark Abrams
  $ 28,773       143,863  
Steven H. Deutsch
  $ 154,316       771,578  
Michael J. Pierce
  $ 28,773       143,863  
Reed Oslan
  $ 23,018       115,090  
Richard M. Spitalny
  $ 18,309       91,544  
Stanley & Miriam Greenberg
  $ 28,773       143,863  
CIBC Trust Company (Bahamas) Limited
  $ 150,817       754,083  
Chicago Investments, Inc.
  $ 38,440       192,199  
Elliot Braun
  $ 31,736       158,680  
Craig Whited
  $ 63,472       317,359  
R&R Ventures, LLC
  $ 31,386       156,929  
Kevin Carnahan
  $ 125,543       627,715  
Joe N. and Jamie W. Behrendt Revocable Trust dated October 30, 1996
  $ 31,386       156,929  
Robert Burkhardt
  $ 12,554       62,772                    
Totals
  $ 1,638,579       8,192,897  

*Accumulated interest through April 1, 2011; to be revised based on Closing
Date.
 
MediSync-Vyteris Merger Agreement
Schedule 3.1(b)
 
 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(c)


Merger Consideration Allocation – MediSync Indebtedness


Holder
 
Indebtedness
Outstanding
Immediately Prior to
Closing*
   
Shares of 
Parent 
Common Stock
Issuable at Closing
 
Kanter, Joel (Windy City)
  $ 434,135       2,170,675  
Chicago Investments, Inc.
    100,000       500,000  
Total
  $ 534,135       2,670,675  



*Amounts outstanding as of March 18, 2011; to be revised based on Closing Date.
 
MediSync-Vyteris Merger Agreement
Schedule 3.1(c)
 
 
 

--------------------------------------------------------------------------------

 

Schedule 3.2


Merger Consideration Allocation – MediSync Warrant Holders


Holder
 
Warrants to Purchase
Shares of MediSync
Common Stock Held
Immediately Prior to
Closing
   
Warrants to Purchase
Shares of Parent 
Common Stock
Issuable at Closing
 
Spencer Trask Ventures
    418,000       2,090,000              
($0.20 exercise price)
 
Total
    418,000    
2,090,000
 

 
MediSync-Vyteris Merger Agreement
Schedule 3.2
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.3
 
Merger Consideration Allocation – MediSync Option Holders
 
Holder
 
Unissued Options to
Purchase Shares of
MediSync Common 
Stock Held
 Immediately Prior to 
Closing
   
Options to Purchase
Shares of Parent 
Common Stock 
Issuable at Closing
 
Ehrlich, Dov
    134,700       673,500  
Bauer, Eugene A. M.D.
    67,350       336,750  
Total
    202,050       1,010,250  

 
MediSync-Vyteris Merger Agreement
Schedule 3.3

 
 

--------------------------------------------------------------------------------

 

Schedule 8.1(c)


MediSync Consents
 



1.
Consent of the holders of the MediSync outstanding indebtedness set forth in
Schedule 3.1(c) to the conversion of the applicable indebtedness as set forth
herein.

 

MediSync-Vyteris Merger Agreement
Schedule 8.1(c)

 
 

--------------------------------------------------------------------------------

 

Schedule 8.2(c)


Parent/Merger Sub Consents
 
None.
 
MediSync-Vyteris Merger Agreement
Schedule 8.2(c)

 
 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Warrant
  
[Attached]
 
MediSync-Vyteris Merger Agreement
Exhibit A
 

 
 

--------------------------------------------------------------------------------

 

Exhibit B


Form of Option Award
 
[Attached]
 
MediSync-Vyteris Merger Agreement
Exhibit B

 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
Letters of Transmittal
 
[Attached]
 
MediSync-Vyteris Merger Agreement
Exhibit C

 
 

--------------------------------------------------------------------------------

 

Exhibit D
 
Leased Services Agreement
 
[Attached]
 
MediSync-Vyteris Merger Agreement
Exhibit D

 
 

--------------------------------------------------------------------------------

 

Exhibit E
 
Knowledge Individuals – MediSync
 
Dov Ehrlich
 
MediSync-Vyteris Merger Agreement
Exhibit E

 
 

--------------------------------------------------------------------------------

 

Exhibit F
 
Knowledge Individuals – Parent/Merger Sub
 
Haro Hartounian
 
Joseph Himy
 
MediSync-Vyteris Merger Agreement
Exhibit F

 
 

--------------------------------------------------------------------------------

 

MediSync Disclosure Schedules
 
(Not Attached)
 
MediSync-Vyteris Merger Agreement
MediSync Disclosure Schedules

 
 

--------------------------------------------------------------------------------

 

Parent Disclosure Schedules
 
(Not Attached)
 
MediSync-Vyteris Merger Agreement
Parent Disclosure Schedules

 
 

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER
 
By and Among
 
MediSync BioServices, Inc.,
 
Vyteris, Inc.
 
and
 
VYHNSUB, INC.
 
Dated as of April 1, 2011
 
 
 

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER
 
MediSync BioServices, Inc., Vyteris, Inc.
and VYHNSUB, INC.
 
April 1, 2011


TABLE OF CONTENTS

 
Page
SECTION 1. DEFINITIONS AND TERMS
1
1.1.
Definitions
1
1.2.
Usage
1
   
SECTION 2. THE MERGER
2
2.1.
Merger
2
2.2.
Closing and Effective Time
2
2.3.
Certificate of Incorporation; By-laws
3
2.4.
Officers and Directors
3
2.5.
Deliveries at Closing
3
   
SECTION 3. EFFECT OF MERGER
3
3.1.
Stock and Debt Conversion; Cancellation
3
3.2.
MediSync Warrants
4
3.3.
MediSync Options
4
3.4.
Surrender of Certificates and Notes
4
3.5.
Certain Adjustments
5
   
SECTION 4. REPRESENTATIONS AND WARRANTIES OF MEDISYNC
5
4.1.
Organization and Power
5
4.2.
Subsidiaries
5
4.3.
Authorization; No Breach
6
4.4.
No Violation
6
4.5.
Capitalization
6
4.6.
Financial Statements
7
4.7.
Absence of Certain Developments
7
4.8.
Real Property
8
4.9.
Tangible Personal Property
8
4.10.
Taxes
8
4.11.
Contracts and Commitments
9
4.12.
Intellectual Property
10
4.13.
Litigation
11
4.14.
Governmental Consents
11
4.15.
Employees; Labor Matters
11
4.16.
Employee Benefits
12
4.17.
Compliance with Laws
14

 
 
 

--------------------------------------------------------------------------------

 


4.18.
Environmental Compliance
14
4.19.
Undisclosed Liabilities
14
4.20.
Insurance
14
4.21.
Permits
14
4.22.
Related Party Transactions
15
4.23.
Brokerage
15
   
SECTION 5. REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
15
5.1.
Organization and Power
15
5.2.
Subsidiaries
16
5.3.
Authorization; No Breach
16
5.4.
No Violation
16
5.5.
Capitalization
17
5.6.
Financial Statements
17
5.7.
Absence of Certain Developments
18
5.8.
Real Property
18
5.9.
Tangible Personal Property
18
5.10.
Taxes
19
5.11.
Contracts and Commitments
19
5.12.
Intellectual Property
20
5.13.
Litigation
21
5.14.
Governmental Consents.
21
5.15.
Employees; Labor Matters.
21
5.16.
Employee Benefits.
22
5.17.
Compliance with Laws
24
5.18.
Environmental Compliance
24
5.19.
Undisclosed Liabilities
24
5.20.
Insurance
24
5.21.
Permits
25
5.22.
Related Party Transactions
25
5.23.
Brokerage
25
5.24.
Public Filings
25
   
SECTION 6. PRE-CLOSING COVENANTS
25
6.1.
Access and Investigation
25
6.2.
Operation of the Businesses
26
6.3.
No Inaccuracy or Breach of Representations, Warranties and Covenants
26
6.4.
Takeover Proposals
26
6.5.
MediSync Disclosure Schedule
26
6.6.
Parent Disclosure Schedules
27
   
SECTION 7. POST-CLOSING COVENANTS
27
7.2.
Cooperation; Other Approvals, Filings and Consents
27
7.3.
Director and Officer Liability and Indemnification
28
7.4.
Employee Matters
28


 
ii

--------------------------------------------------------------------------------

 
 
SECTION 8. CONDITIONS TO CLOSING
29
8.1.
Conditions to Obligation of Parent and Merger Sub
29
8.2.
Conditions to Obligation of MediSync
31
   
SECTION 9. TERMINATION
32
9.1.
Termination Events
32
9.2.
Effect of Termination
33
   
SECTION 10. MISCELLANEOUS
33
10.1.
Press Releases and Communication
33
10.2.
Expenses
33
10.3.
Notices
33
10.4.
Assignment
34
10.5.
Severability
34
10.6.
No Strict Construction
34
10.7.
Amendment and Waiver
35
10.8.
Complete Agreement
35
10.9.
Counterparts
35
10.10.
No Third-Party Beneficiaries
35
10.11.
Governing Law; Jurisdiction; Waiver of Jury Trial
35
10.12.
Specific Performance
36



Appendices, Schedules and Exhibits


Appendix A
Definitions

 
Schedule 3.1(a)
Merger Consideration Allocation – Common Stock Holders

Schedule 3.1(b)
Merger Consideration Allocation – MediSync Notes Holders

Schedule 3.1(c)
Merger Consideration Allocation – MediSync Indebtedness

Schedule 3.2
Merger Consideration Allocation – MediSync Warrant Holders

Schedule 3.3
Merger Consideration Allocation – MediSync Option Holders

Schedule 8.1(c)
MediSync Consents

Schedule 8.2(c)
Parent/Merger Sub Consents



Exhibit A
Form of Warrant

Exhibit B
Form of Option Agreement

Exhibit C
Form of Letter of Transmittal

Exhibit D
Form of Leased Services Agreement

Exhibit E
Knowledge Individuals – MediSync

Exhibit F
Knowledge Individuals – Parent/Merger Subs

 
MediSync Disclosure Schedules
Parent Disclosure Schedules
 
 
iii

--------------------------------------------------------------------------------

 